Exhibit 10.2

SECOND AMENDMENT

SECOND AMENDMENT, dated as of June 3, 2019 (this “Amendment”), to the ABL Credit
Agreement, dated as of May 31, 2015 (as amended by the First Amendment, dated as
of September 27, 2016, the “Credit Agreement”), among TTM TECHNOLOGIES, INC.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower wishes to amend the Credit Agreement in the form attached
hereto as Exhibit A (the “Amended Credit Agreement”);

WHEREAS, the Borrower and each party to this Amendment designated as an “ABL
Lender” on its signature page hereto (each an “ABL Lender”) is willing to
consent to the amendments and other modifications set forth herein;

WHEREAS, upon the occurrence of the Second Amendment Effective Date (as defined
in Section 3 of this Amendment), the Credit Agreement (including all schedules
and exhibits thereto) will be deemed amended in the form of the Amended Credit
Agreement; and

WHEREAS, the Borrower, the Administrative Agent and the ABL Lenders are willing
to agree to this Amendment and the Amended Credit Agreement on the terms set
forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendment to Credit Agreement. Effective as of the Second Amendment
Effective Date (as defined below), the Credit Agreement (including all schedules
and exhibits thereto) is hereby amended and restated in its entirety in the form
of the Amended Credit Agreement set forth as Exhibit A hereto.

SECTION 3. Second Amendment Effective Date. This Amendment (subject to
Section 4) shall become effective as of the date (the “Second Amendment
Effective Date”) on which the following conditions precedent have been
satisfied:

(a) The Administrative Agent shall have received this Amendment, executed and
delivered by the Administrative Agent, the Borrower and the ABL Lenders.

(b) All costs, fees and expenses required to be paid by the Borrower to the
Administrative Agent, JPMorgan Chase Bank, N.A., in its capacity as sole lead
arranger and bookrunner for this Amendment, and the ABL Lenders in connection
with the Amended Credit Agreement and this Amendment (including the reasonable
and documented fees and expenses of legal counsel to the Administrative Agent)
shall have been paid to the extent due and invoiced to the Borrower.



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received all necessary or reasonably
advisable amendments to, and a reaffirmation agreement with respect to, the
existing collateral security and guarantee documents delivered under the Credit
Agreement, such amendments and reaffirmation agreement to be reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Second Amendment Effective Date, substantially in the form of
Exhibit B hereto, with appropriate insertions and attachments and (ii) evidence
reasonably satisfactory to the Administrative Agent that each Loan Party is in
good standing in its jurisdiction of organization.

(e) The Administrative Agent shall have received the executed legal opinion of
Polsinelli PC, counsel to the Borrower and its Restricted Subsidiaries, in form
and substance reasonably acceptable to the Administrative Agent.

(f) The Administrative Agent shall have received a solvency certificate, dated
the Second Amendment Effective Date, substantially in the form of Exhibit L to
the Amended Credit Agreement, executed by the chief financial officer of the
Borrower, certifying that on the Second Amendment Effective Date, immediately
after giving effect to this Amendment, the making of any Loan (as defined in the
Amended Credit Agreement) to be made on the Second Amendment Effective Date and
the application of the proceeds thereof, the Borrower and its Subsidiaries, on a
consolidated basis, are solvent.

(g) The Administrative Agent shall have received, at least one business day
prior to the Second Amendment Effective Date, all documentation and other
information about any Loan Party reasonably requested by the Administrative
Agent in writing at least three business days prior to the Second Amendment
Effective Date and that the Administrative Agent reasonably determines (x) is
required by United States bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, and (y) has not been previously provided to the Administrative
Agent.

(h) Each of the representations and warranties made by any Loan Party in or
pursuant to this Amendment, the Amended Credit Agreement and the other Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of the Second Amendment Effective Date as
if made on and as of such date, except to the extent expressly made as of an
earlier date, in which case such representations and warranties shall have been
so true and correct as of such earlier date.

(i) No Default or Event of Default shall have occurred and be continuing on the
Second Amendment Effective Date or after giving effect to this Amendment and any
extensions of credit requested to be made under the Amended Credit Agreement on
such date.

(j) The Administrative Agent shall have received (i) with respect to any
Mortgaged Property that contains one or more buildings, a “life-of-loan standard
flood hazard determination”, (ii) if any of the buildings on such Mortgaged
Property is located in a special flood area, a policy of flood insurance that
(x) covers each such parcel and the building(s) located thereon and (y) is
written in an amount that is reasonably satisfactory to the Administrative Agent
and otherwise in compliance with the coverage required with respect to the
particular type of property under the National Flood Insurance Act of 1968 and
(iii) if such Mortgaged Property is located in a special flood hazard area,
confirmation that the Borrower has received the notice required pursuant to
Regulation H of the Board.

 

2



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to each of the ABL Lenders and the Administrative Agent that, as of the Second
Amendment Effective Date, (i) the Borrower has taken all necessary corporate
action to authorize (x) the execution and delivery of this Amendment, (y) the
performance of this Amendment and the Amended Credit Agreement and (z) the
extensions of credit on the terms and conditions of this Amendment and the
Amended Credit Agreement, (ii) this Amendment has been duly executed and
delivered on its behalf, (iii) this Amendment and the Amended Credit Agreement
constitute its valid and binding obligations, enforceable against it in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (iv) since the Closing Date, no Liens have been created, incurred or
assumed upon any of the Mortgaged Properties other than (x) non-consensual Liens
permitted by Section 7.3 of the Credit Agreement and (y) Liens created pursuant
to the Security Documents and the Term Loan Security Documents.

SECTION 5. Post-Closing Obligations. Within 60 days of the Second Amendment
Effective Date (as such time period may be extended by the Administrative Agent
in its sole discretion) the Borrower shall or shall cause the applicable Loan
Party to deliver to the Administrative Agent, with respect to each Mortgaged
Property:

(a) written or e-mail confirmation from local counsel in the jurisdiction in
which such Mortgaged Property is located substantially to the effect that:
(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by this Amendment and the other documents executed in connection
herewith, for the benefit of the Secured Parties, and (ii) no other documents,
instruments, filings, recordings, re-recordings, re-filings or other actions,
including, without limitation, the payment of any mortgage recording taxes or
similar taxes are necessary or appropriate under applicable law in order to
maintain the continued enforceability, validity or priority of the lien created
by such Mortgage as security for the Obligations, including the Obligations
evidenced by this Amendment and the other documents executed in connection
herewith, for the benefit of the Secured Parties; or

(b) an amendment to the applicable Mortgage (each, a “Mortgage Amendment”) to
which a Loan Party is then party duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates or affidavits, as
shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Administrative Agent, together with:

(i) executed legal opinions with respect to such Mortgage and Mortgage Amendment
in form and substance reasonably acceptable to the Administrative Agent;

(ii) a date-down and/or modification title insurance endorsement to the policy
or policies of title insurance insuring the Lien of such Mortgage (x) insuring
that such Mortgage, as amended by such Mortgage Amendment is a valid and
enforceable lien on such Mortgaged Property in favor of the Administrative Agent
for the benefit of the Secured Parties free and clear of all Liens except
Permitted Liens and (y) otherwise in form and substance reasonably satisfactory
to the Administrative Agent (the “Title Endorsements”);

(iii) evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the applicable Mortgage Amendment and issuance of
the Title Endorsements; and

 

3



--------------------------------------------------------------------------------

(iv) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title insurer to issue the Title Endorsements.

SECTION 6. Effect of Amendment.

6.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. The
Borrower, on behalf of itself and each Guarantor, acknowledges and agrees that
all of the Liens and security interests created and arising under any Loan
Document remain in full force and effect and continue to secure its Obligations,
unimpaired, uninterrupted and undischarged, regardless of the effectiveness of
this Amendment. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances. Nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.

6.2. On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the
Amended Credit Agreement and the other Loan Documents (as defined in the Amended
Credit Agreement).

SECTION 7. General.

7.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.2. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

7.3. Amendments. This Amendment may be amended, modified or supplemented only by
a writing signed by the Administrative Agent, the Required ABL Lenders and the
Borrower; provided that any amendment or modification that would require the
consent of all Lenders or all affected Lenders if made under the Credit
Agreement shall require the consent of all ABL Lenders or all affected ABL
Lenders, as applicable. “Required ABL Lenders” means the holders of more than
50% of the sum of the aggregate unpaid principal amount of the Loans then
outstanding.

 

4



--------------------------------------------------------------------------------

7.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

TTM TECHNOLOGIES, INC., as Borrower By:  

/s/ Daniel J. Weber

  Name: Daniel J. Weber   Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an ABL Lender, the Issuing
Lender and the Swingline Lender By:  

/s/ Lynn Braun

  Name: Lynn Braun   Title:   Executive Director



--------------------------------------------------------------------------------

SunTrust Bank, as an ABL Lender By:  

/s/ Dan Clubb

  Name: Dan Clubb   Title:   Director

 

Deutsche Bank AG New York Branch, as an ABL Lender By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title:   Vice President By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title:   Vice President

 

BARCLAYS BANK PLC, as an ABL Lender By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title:   Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an ABL Lender By:  

/s/ Bryan Wei

  Name: Bryan Wei   Title:   Duly Authorized Signer

 

HSBC Bank USA, N.A as an ABL Lender By:  

/s/ Jeff French

  Name: Jeff French   Title:   Managing Director

 

 

 

 

Second Amendment to ABL Credit Agreement

TTM Technologies, Inc.

 

 

 



--------------------------------------------------------------------------------

[Execution Version]

EXHIBIT A

AMENDED CREDIT AGREEMENT

 

 

 

ABL CREDIT AGREEMENT

among

TTM TECHNOLOGIES, INC.

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

SunTrust Bank,

as Syndication Agent,

and

Deutsche Bank Securities Inc.,

as Documentation Agent

Dated as of May 31, 2015,

as amended by the First Amendment, dated as of September 27, 2016

and the Second Amendment, dated as of June 3, 2019

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

SECTION 1.

  DEFINITIONS    1

1.1

  Defined Terms    1

1.2

  Other Definitional Provisions    42

1.3

  Interest Rates; LIBOR Notification    43

1.4

  Letter of Credit Amounts    43

1.5

  Divisions    43

SECTION 2.

  AMOUNT AND TERMS OF COMMITMENTS    44

2.1

  Commitments    44

2.2

  Procedure for Revolving Loan Borrowing    44

2.3

  Protective Advances    44

2.4

  [Reserved]    45

2.5

  [Reserved]    45

2.6

  [Reserved]    45

2.7

  [Reserved]    45

2.8

  Fees, etc.    45

2.9

  Termination or Reduction of Commitments    46

2.10

  Optional Prepayments    46

2.11

  Prepayment of Loans    46

2.12

  Conversion and Continuation Options    47

2.13

  Limitations on Eurodollar Tranches    47

2.14

  Interest Rates and Payment Dates    47

2.15

  Computation of Interest and Fees    48

2.16

  Inability to Determine Interest Rate    48

2.17

  Pro Rata Treatment and Payments    49

2.18

  Requirements of Law    51

2.19

  Taxes    53

2.20

  Indemnity    56

2.21

  Change of Lending Office    57

2.22

  Replacement of Lenders    57

2.23

  Defaulting Lenders    57

2.24

  Incremental Facilities    59

SECTION 3.

  LETTERS OF CREDIT    60

3.1

  L/C Commitment    60

3.2

  Procedure for Issuance of Letter of Credit    60

3.3

  Fees and Other Charges    61

3.4

  L/C Participations    61

3.5

  Reimbursement Obligation of the Borrower    62

3.6

  Obligations Absolute    62

3.7

  Letter of Credit Payments    63

3.8

  Applications    63

SECTION 4.

  REPRESENTATIONS AND WARRANTIES    63

4.1

  Financial Condition    63

4.2

  No Change    64

4.3

  Existence; Compliance with Law    64

 

1



--------------------------------------------------------------------------------

4.4

  Power; Authorization; Enforceable Obligations    64

4.5

  No Legal Bar    65

4.6

  Litigation    65

4.7

  No Default    65

4.8

  Ownership of Property; Liens    65

4.9

  Intellectual Property    65

4.10

  Taxes    65

4.11

  Federal Regulations    66

4.12

  Labor Matters    66

4.13

  ERISA    66

4.14

  Investment Company Act; Other Regulations    67

4.15

  Subsidiaries; Capital Stock    67

4.16

  Use of Proceeds    67

4.17

  Environmental Matters    67

4.18

  Accuracy of Information, etc.    68

4.19

  Security Documents    68

4.20

  Solvency    69

4.21

  Senior Indebtedness    69

4.22

  Regulation H    69

4.23

  Certain Documents    69

4.24

  Anti-Corruption Laws and Sanctions    69

4.25

  EEA Financial Institutions    70

SECTION 5.

  CONDITIONS PRECEDENT    70

5.1

  Conditions to Initial Extension of Credit    70

5.2

  Conditions to Each Extension of Credit    75

SECTION 6.

  AFFIRMATIVE COVENANTS    76

6.1

  Financial Statements    76

6.2

  Certificates; Borrowing Base; Other Information    77

6.3

  Payment of Obligations    79

6.4

  Maintenance of Existence; Compliance    79

6.5

  Maintenance of Property; Insurance    79

6.6

  Inspection of Property; Books and Records; Discussions; Appraisals; Field
Examinations    79

6.7

  Notices    80

6.8

  Environmental Laws    81

6.9

  [Reserved]    81

6.10

  Additional Collateral, etc.    81

6.11

  Designation of Subsidiaries    83

6.12

  Deposit Account Control Agreements    83

6.13

  Post-Closing Covenants    83

SECTION 7.

  NEGATIVE COVENANTS    84

7.1

  Consolidated Fixed Charge Coverage Ratio    84

7.2

  Indebtedness    84

7.3

  Liens    88

7.4

  Fundamental Changes    91

7.5

  Disposition of Property    91

7.6

  Restricted Payments    93

7.7

  Investments    94

7.8

  Optional Payments and Modifications of Certain Debt Instruments    96

 

2



--------------------------------------------------------------------------------

7.9

  Transactions with Affiliates    97

7.10

  Sales and Leasebacks    97

7.11

  Swap Agreements    97

7.12

  Changes in Fiscal Periods    97

7.13

  Negative Pledge Clauses    98

7.14

  Clauses Restricting Subsidiary Distributions    98

7.15

  Lines of Business    99

7.16

  Amendments to Acquisition Documents    99

7.17

  Use of Proceeds    99

SECTION 8.

  EVENTS OF DEFAULT    99

SECTION 9.

  THE AGENTS    102

9.1

  Appointment    102

9.2

  Delegation of Duties    102

9.3

  Exculpatory Provisions    102

9.4

  Reliance by Administrative Agent    102

9.5

  Notice of Default    103

9.6

  Non-Reliance on Agents and Other Lenders    103

9.7

  Indemnification    104

9.8

  Agent in Its Individual Capacity    104

9.9

  Successor Administrative Agent    104

9.10

  Arranger, Syndication Agent and Documentation Agent    105

9.11

  Certain ERISA Matters    105

SECTION 10.

  MISCELLANEOUS    106

10.1

  Amendments and Waivers    106

10.2

  Notices    107

10.3

  No Waiver; Cumulative Remedies    108

10.4

  Survival of Representations and Warranties    108

10.5

  Payment of Expenses and Taxes    108

10.6

  Successors and Assigns; Participations and Assignments    110

10.7

  Adjustments; Set-off    113

10.8

  Counterparts    114

10.9

  Severability    114

10.10

  Integration    114

10.11

  GOVERNING LAW    114

10.12

  Submission To Jurisdiction; Waivers    114

10.13

  Acknowledgements    115

10.14

  Releases of Guarantees and Liens    116

10.15

  Confidentiality    116

10.16

  WAIVERS OF JURY TRIAL    117

10.17

  USA Patriot Act    118

10.18

  Intercreditor Agreement    118

10.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions    118

10.20

  Acknowledgement Regarding Any Supported QFCs    118

10.21

  No Novation    119

 

3



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Commitments 1.1B    Mortgaged Property 1.1C    Specified
Foreign Account Debtors 3.01    Existing Letters of Credit 4.13    Pension Plans
4.15    Subsidiaries 4.19(a)    UCC Filing Jurisdictions 7.2(e)    Existing
Indebtedness 7.3(f)    Existing Liens 7.5(l)    Scheduled Dispositions 7.7(k)   
Existing Investments EXHIBITS: A    Form of Guarantee and Collateral Agreement B
   Form of Compliance Certificate C    Form of Closing Certificate D   
[Reserved] E    Form of Assignment and Assumption F    [Reserved] G   
[Reserved] H    Form of U.S. Tax Compliance Certificate I-1    Form of Increased
Facility Activation Notice—Incremental Revolving Commitments I-2    Form of New
Lender Supplement J    Form of Borrowing Base Certificate K    Form of
Intercreditor Agreement L    Form of Solvency Certificate



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT (this “Agreement”), dated as of May 31, 2015 (as amended by
the First Amendment, dated as of September 27, 2016 and the Second Amendment,
dated as of June 3, 2019), among TTM Technologies, Inc., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), JPMorgan Chase
Bank, N.A., as administrative agent, and the other agents from time to time
parties hereto.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2015 Convertible Notes”: the Borrower’s 3.25% convertible senior notes due 2015
issued pursuant to the 2015 Convertible Notes Indenture.

“2015 Convertible Notes Indenture”: the Indenture, dated as of May 14, 2008,
between the Borrower, as issuer, and American Stock Transfer & Trust Company, as
trustee.

“2019 Senior Secured Notes”: the 7.875% senior secured notes due 2019 issued by
Viasystems, Inc. pursuant to the 2019 Senior Secured Notes Indenture.

“2019 Senior Secured Notes Indenture”: the Indenture, dated as of April 30,
2012, as supplemented by that certain First Supplemental Indenture dated as of
May 2, 2012, as further supplemented by that certain Second Supplemental
Indenture dated as of June 27, 2012, as further supplemented by that certain
Third Supplemental Indenture dated as of April 9, 2014 and as further
supplemented by that certain Fourth Supplemental Indenture dated as of April 15,
2014, by and among Viasystems, Inc., the guarantors party thereto and Wilmington
Trust, National Association, as trustee (the “2019 Senior Secured Notes
Trustee”).

“2019 Senior Secured Notes Trustee”: as defined in the definition of “2019
Senior Secured Notes Indenture”.

“2020 Convertible Notes”: the Borrower’s 1.75% convertible senior notes due 2020
issued pursuant to the 2020 Convertible Notes Indenture.

“2020 Convertible Notes Indenture”: the Indenture, dated as of December 20,
2013, between the Borrower, as issuer, and American Stock Transfer & Trust
Company, LLC, as trustee.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the New York Fed Bank Rate in effect on such day plus 1⁄2 of 1% and (c) the
Eurodollar Rate on such day (or, if such day is not a Business Day, the next
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1.0%; provided that for the purpose of this definition, the Eurodollar Rate
for any day shall be based on the Screen Rate (or if the Screen Rate is not
available for such one month period, the Interpolated Rate for a one-month
Interest Period) at approximately 11:00 a.m. London time on such day; provided
further that in no event shall ABR be less than 1%. Any change in the ABR due to
a change in the Prime Rate, the New York Fed Bank Rate or such Eurodollar Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the New York Fed Bank Rate or such Eurodollar Rate,
respectively. If ABR is being used as an alternate rate of interest pursuant to
Section 2.16 hereof, then ABR shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above.



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Field Examination”: a field examination conducted by the
Administrative Agent or its designee of the Accounts, Inventory and related
working capital matters of the Target and its Subsidiaries and of the related
data processing and other systems of the Target and its Subsidiaries, the
results of which shall be satisfactory to the Administrative Agent in its
Permitted Discretion.

“Acceptable Inventory Appraisal”: an appraisal of the Inventory of the Target
and its Subsidiaries from a firm (or firms) satisfactory to the Administrative
Agent, which appraisal(s) shall be satisfactory to the Administrative Agent in
its Permitted Discretion.

“Account”: as defined in the Guarantee and Collateral Agreement.

“Account Debtor”: any Person obligated on an Account.

“Acquisition”: the acquisition by the Borrower, directly or indirectly, of 100%
of the Capital Stock of the Target.

“Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
September 21, 2014, among the Target, Vector Acquisition Corp. and the Borrower.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof.

“Acquisition Signing Date”: September 21, 2014.

“Additional Permitted Amount”: as defined in the definition of Permitted
Refinancing Indebtedness.

“Adjustment Date”: as defined in the Applicable Pricing Grid.

“Administrative Agent”: JPMCB, together with its affiliates, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’ Commitment then in effect or, if the Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: a rate per annum determined pursuant to the Applicable
Pricing Grid based on average daily Availability for the most recently ended
fiscal quarter immediately preceding such Adjustment Date.

“Applicable Pricing Grid”: the table set forth below:

 

Availability

   Applicable Margin for
ABR Loans     Applicable Margin for
Eurodollar Loans  

> 50% of the Line Cap

     0.25 %      1.25 % 

£ 50% but > 25% of the Line Cap

     0.375 %      1.375 % 

£ 25% of the Line Cap

     0.50 %      1.50 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the average daily Availability shall become
effective on the first day of the calendar month (the “Adjustment Date”) that
begins on or after the date on which the last Borrowing Base Certificate in
respect of a period ending on (or immediately prior to) the last day of the most
recently ended fiscal quarter (a “Quarter-End Certificate”) is delivered to the
Lenders pursuant to Section 6.2(g) and shall remain in effect until the next
change to be effected pursuant to this paragraph; provided that (subject to the
two succeeding sentences of this paragraph) from the Second Amendment Effective
Date until the first Adjustment Date occurring thereafter, the Applicable Margin
for ABR Loans shall be 0.375% and the Applicable Margin for Eurodollar Loans
shall be 1.375%. If, as of any date that a Quarter-End Certificate is scheduled
to be delivered pursuant to Section 6.2(g), any Borrowing Base Certificate
required to be delivered on or prior to such date shall not have been delivered,
then, until the first day of the calendar month that begins on or after the date
on which all required Borrowing Base Certificates are delivered, the highest
rate set forth in each column of the Applicable Pricing Grid shall apply. In
addition, during the occurrence and continuance of an Event of Default, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Administrative
Agent or the Required Lenders, as applicable, notwithstanding any provision of
Section 10.1 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that the highest rate set forth in
each column of the Applicable Pricing Grid shall apply.

“Applicable Reference Period”: as at any date of determination, the most
recently ended Reference Period for which financial statements with respect to
each fiscal quarter included in such Reference Period have been delivered
pursuant to Section 6.1(a) or 6.1(b) (or, prior to the delivery of any such
financial statements, the Reference Period ended March 30, 2015).

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

 

3



--------------------------------------------------------------------------------

“Arranger”: the Sole Lead Arranger and Bookrunner identified on the cover page
of this Agreement.

“Asia Facility”: the Facility Agreement, dated May 22, 2015, executed by TTM
Technologies Enterprises (HK) Limited, as borrower, TTM Technologies (Asia
Pacific) Limited, TTM Technologies China Limited, Oriental Printed Circuits
Limited and OPC Manufacturing Limited, as original guarantors, and The Hongkong
and Shanghai Banking Corporation Limited, as arranger, original lender, facility
agent, security trustee and issuing bank (as amended, modified or replaced from
time to time in a manner not prohibited by this Agreement) (it being understood
that Restricted Subsidiaries of TTM Technologies (Asia Pacific) Limited may be
added as co-borrowers or guarantors of the Asia Facility).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Attributable Indebtedness”: in respect of any sale and leaseback transaction,
as at the time of determination, the present value (discounted at the implied
interest rate in such transaction compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such sale and leaseback transaction (including any period for which
such lease has been extended or may, at the option of the lessor, be extended).

“Availability”: at any time, an amount equal to (a) the Line Cap minus (b) the
Total Revolving Extensions of Credit then outstanding (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Revolving
Percentage of all outstanding Revolving Loans).

“Available Commitment”: as to any Revolving Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Lender’s Revolving Extensions of Credit then outstanding.

“Average Utilization”: for any period, an amount, expressed as a percentage,
equal to (a) the daily average Total Revolving Extensions of Credit for such
period divided by (b) the daily average Total Commitments for such period.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services”: each and any of the following bank services provided to any
Loan Party by any Lender or any of its Affiliates: (a) commercial credit cards,
(b) stored value cards, (c) purchasing cards and (d) treasury, depositary or
cash management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) or any similar transaction.

“Banking Services Obligations”: with respect to the Loan Parties, any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

4



--------------------------------------------------------------------------------

“Banking Services Reserves”: all Reserves that the Administrative Agent from
time to time establishes in its Permitted Discretion for Banking Services then
provided or outstanding.

“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101 et seq.).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan”: any (a) “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) “plan” as defined in and subject to
Section 4975 of the Code, or (c) Person whose assets include (for purposes of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Benefitted Lender”: as defined in Section 10.7(a).

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Base”: at any time, the sum of:

(a) (i) 85% of the Loan Parties’ Non-Investment Grade Eligible Accounts at such
time and (ii) 90% of the Loan Parties’ Investment Grade Eligible Accounts, plus

(b) (i) the product of 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by (ii) (x) the Loan Parties’ Eligible Inventory
valued at the lower of cost (determined, with respect to any Eligible Inventory,
on a first-in-first-out basis or weighted average basis, as elected by the
Borrower) or market less (y) any Inventory Reserves applicable thereto, minus

(c) Reserves;

 

5



--------------------------------------------------------------------------------

provided that (i) in no event shall the aggregate amount of Eligible Foreign
Accounts included in the Borrowing Base pursuant to clause (a) exceed the lesser
of (x) $60,000,000 and (y) 85% of the Loan Parties’ Eligible Accounts that are
Eligible Foreign Accounts, (ii) in determining the Net Orderly Liquidation Value
percentage with respect to Inventory, the Administrative Agent may determine
such percentage on a blended, product-line or other basis as it determines in
its Permitted Discretion and (iii) the Eligible Accounts and Eligible Inventory
of the Target and its Subsidiaries shall not be included in the Borrowing Base
until an Acceptable Inventory Appraisal has been delivered to the Administrative
Agent and an Acceptable Field Examination has been completed; provided that
until the earlier of (x) the date that is 90 days after the Closing Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion) and (y) the first date on which the Administrative Agent shall have
received an Acceptable Inventory Appraisal and an Acceptable Field Examination
shall have been completed, the Eligible Accounts and Eligible Inventory of the
Target and its Subsidiaries shall be included in the Borrowing Base in the
following manner: (A) with respect to the Target and its Subsidiaries, the
advance rate set forth in clause (a) shall be 80% and (B) in lieu of including
Eligible Inventory of the Target and its Subsidiaries in the Borrowing Base in
accordance with clause (b) above, the Borrowing Base shall include 35%
multiplied by the sum of (1) such Loan Parties’ Eligible Inventory valued at the
lower of cost (determined on a first-in, first-out basis or weighted average
basis) or market less (2) any applicable Inventory Reserves.

The Administrative Agent may, in its Permitted Discretion reduce the advance
rates set forth above or (following (to the extent practicable) reasonable prior
notice to, and consultation with, the Borrower) adjust Reserves or reduce one or
more of the other elements used in computing the Borrowing Base, with any such
changes to be effective three days after delivery of notice thereof to the
Borrower and the Lenders; provided that if consultation with the Borrower and/or
notice to the Borrower and the Lenders is not practicable or if failure to
implement any such change within a shorter time period would, in the good faith
judgment of the Administrative Agent, reasonably be expected to result in a
Material Adverse Effect or materially and adversely affect the Collateral or the
rights of the Lenders under the Loan Documents, such change may be implemented
within a shorter time as determined by the Administrative Agent in its Permitted
Discretion. The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 6.2(g) of this Agreement.

“Borrowing Base Certificate”: a certificate, signed and certified as accurate
and complete by a Responsible Officer of the Borrower, in substantially the form
of Exhibit J or another form which is acceptable to the Administrative Agent in
its sole discretion.

“Borrowing Base Eligible Facilities”: warehouses owned or leased by Loan Parties
that are located in the United States or Canada; provided that on and after the
date that is 60 days after the Second Amendment Effective Date, no warehouse
leased by a Loan Party shall be considered a Borrowing Base Eligible Facility
unless the Administrative Agent has received a Collateral Access Agreement in
respect thereof that continues to be in effect or a Rent Reserve has been taken
in respect thereof.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

 

6



--------------------------------------------------------------------------------

“Canadian Dollars”: the lawful currency of Canada.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC”: (a) each Person that is a “controlled foreign corporation” for purposes
of the Code and (b) each Subsidiary of any such Person.

“CFC Holding Company”: each Domestic Subsidiary substantially all of the assets
of which consist of Capital Stock of one or more (a) CFCs or (b) Persons
described in this definition.

 

7



--------------------------------------------------------------------------------

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) of Capital Stock of the
Borrower representing more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Capital Stock of the Borrower; (b) persons who were (i) directors of the
Borrower on the Closing Date, (ii) nominated by the board of directors of the
Borrower or (iii) appointed by directors who were directors of the Borrower on
the Closing Date or were nominated as provided in clause (ii) above ceasing to
occupy a majority of the seats (excluding vacant seats) on the board of
directors of the Borrower; or (c) the occurrence of any “change in control” (or
similar event, however denominated) with respect to the Borrower under and as
defined in any indenture or other agreement or instrument evidencing or
governing the rights of the holders of any Material Indebtedness of the Borrower
or any of its Restricted Subsidiaries.

“Closing Date”: May 31, 2015.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Access Agreement”: any landlord waiver or other agreement, in form
and substance reasonably satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collection Account”: individually and collectively, each “Collection Account”
referred to in the Guarantee and Collateral Agreement.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Letters of Credit and Protective Advances in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or Increased Facility Activation Notice
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the Total
Commitments on the Second Amendment Effective Date is $150,000,000.

“Commitment Fee Rate”: 0.25% per annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Company Material Adverse Effect”: (a) a material adverse effect on the
business, assets, results of operations or financial condition of the Company
and its Subsidiaries, taken as a whole, or (b) an effect that prevents or
materially impairs the ability of the Company to perform its obligations under
the Acquisition Agreement or consummate the Transactions, other than, for the
purposes of clause (a), any effect arising out of or resulting from any of the
following: (i) a decline in the market price, or a change in the trading volume
of, the Company Shares (provided that this clause (i) shall not preclude any
effect, event, occurrence, development, state of facts or change that may have
contributed to or caused such changes and is not excluded by clauses (ii)—(viii)
of this definition from being taken into account in determining whether a
Company Material Adverse Effect has occurred); (ii) general printed circuit
board manufacturing industry, economic, market or political conditions, or the
financing, banking, currency or

 

8



--------------------------------------------------------------------------------

capital markets generally, including with respect to interest rates or currency
exchange rates; (iii) acts of war, sabotage or terrorism, natural disasters,
acts of God or comparable events; (iv) changes in applicable Law, GAAP or other
applicable accounting standards (or the interpretation or enforcement thereof)
following the date of the Acquisition Agreement; (v) the negotiation, execution,
announcement, pendency or performance of the Acquisition Agreement or the
Transactions or the consummation of the Transactions (provided that this clause
(v) shall not preclude any breach of the representations and warranties made in
Section 4.06 of the Acquisition Agreement from being taken into account in
determining whether a Company Material Adverse Effect has occurred); (vi) (A)
any loss of or adverse impact on relationships with employees, customers,
suppliers or distributors, (B) any delays in or cancellations of orders for the
products or services of such Person and (C) any reduction in revenues, in each
case to the extent resulting primarily from or arising primarily out of the
announcement or pendency of the Merger; (vii) any failure to meet revenue or
earnings projections, in and of itself, for any period ending on or after the
date of the Acquisition Agreement (provided that this clause (vii) shall not
preclude any effect, event, occurrence, development, state of facts or change
that may have contributed to or caused such failure to meet revenues or earnings
projections from being taken into account in determining whether a Company
Material Adverse Effect has occurred); or (viii) any specific action taken (or
omitted to be taken) by the Company (A) at or with the express written direction
or written consent of Parent or (B) that is otherwise expressly contemplated by,
or permitted to be taken by the Company in accordance with the terms of, the
Acquisition Agreement (provided that, in each case of subclause (A) of this
clause (viii), the Lead Arrangers have consented to the taking (or omission of
taking) of such specific action (which consent shall not be unreasonably
withheld, conditioned or delayed)); provided, however, in the case of clauses
(ii), (iii) and (iv), except to the extent that the Company and its
Subsidiaries, taken as a whole, are disproportionately affected relative to
other participants in the industries in which the Company and its Subsidiaries
participate. Defined terms used in this paragraph (other than the term
“Acquisition Agreement”) shall have the meanings set forth in the Acquisition
Agreement as of the Acquisition Signing Date.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans and the Term Loans),
(c) depreciation and amortization expense, (d) non-cash charges, losses,
expenses, accruals and provisions, including stock-based compensation and sale
of assets not in the ordinary course of business (but excluding any such
non-cash charge to the extent that it represents an accrual or reserve for cash
expenses in any future period), (e) amortization of intangibles (including, but
not limited to, impairment of goodwill) and organization costs, (f) any
extraordinary, unusual or non-recurring expenses or losses, (g) any fees and
expenses incurred during such period in connection with any Investment
(including any Permitted Acquisition), Disposition, issuance of Indebtedness or
Capital Stock, or amendment or modification of any debt instrument, in each case
permitted under this Agreement, including (i) any such transactions undertaken
but not completed and any transactions consummated prior to the Closing Date and
(ii) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees, in each case paid in cash during such period
(collectively, “Advisory Fees”), (h) any fees and expenses incurred in
connection with the Transactions, including Advisory Fees and (solely for
purposes of this clause (h)) cash charges in respect of strategic market
reviews, stay or sign-on bonuses, integration-related bonuses, restructuring,

 

9



--------------------------------------------------------------------------------

consolidation, severance or discontinuance of any portion of operations,
employees and/or management, (i) the amount of “run-rate” cost savings,
operating expense reductions, operating improvements and synergies that are
reasonably identifiable, factually supportable and projected by the Borrower in
good faith to be realized as a result of mergers and other business
combinations, Permitted Acquisitions, divestitures, insourcing initiatives, cost
savings initiatives, plant consolidations, openings and closings, product
rationalization and other similar initiatives after the Closing Date, in each
case to the extent not prohibited by this Agreement (collectively,
“Initiatives”) (calculated on a pro forma basis as though such cost savings,
operating expense reductions, operating improvements and synergies had been
realized on the first day of the relevant Reference Period), net of the amount
of actual benefits realized in respect thereof; provided that (i) actions in
respect of such cost-savings, operating expense reductions, operating
improvements and synergies have been, or will be, taken within 24 months of the
applicable Initiative, (ii) no cost savings, operating expense reductions,
operating improvements or synergies shall be added pursuant to this clause
(i) to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (iii) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBITDA pursuant to this clause
(i) to the extent occurring more than eight fiscal quarters after the applicable
Initiative, (iv) the Borrower must deliver to the Administrative Agent (A) a
certificate of a Responsible Officer setting forth such estimated cost-savings,
operating expense reductions, operating improvements and synergies and
(B) information and calculations supporting in reasonable detail such estimated
cost savings, operating expense reductions, operating improvements and synergies
and (v) with respect to any Reference Period, the aggregate amount added back in
the calculation of Consolidated EBITDA for such Reference Period pursuant to
this clause (i) shall not exceed 25% of Consolidated EBITDA (calculated prior to
giving effect to any add-backs pursuant to this clause (i)) and
(j) non-recurring cash expenses recognized for restructuring costs, integration
costs and business optimization expenses in connection with any Initiative, and
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income (other than normal accruals in the
ordinary course of business for non-cash income that represents an accrual for
cash income in a future period) and (b) any cash payments made during such
period in respect of items described in clause (d) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
Reference Period pursuant to any determination of the Consolidated Leverage
Ratio or Consolidated Secured Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Restricted Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Borrower or any Restricted Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period less the aggregate amount actually paid
by the Borrower and its Restricted Subsidiaries during such period on account of
Capital Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures) less expenses for taxes paid in cash during
such period to (b) Consolidated Fixed Charges for such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled principal
payments made during such period on account of principal of Indebtedness of the
Borrower or any Restricted Subsidiary (excluding any payment made to redeem the
2020 Convertible Notes upon maturity thereof using funds from the Designated
Redemption Account), (c) Restricted Payments made in cash during such period
pursuant to Section 7.6(g) or (h), (d) Capital Lease Obligation payments and
(e) cash contributions to any Plan, all calculated for the Borrower and its
Restricted Subsidiaries on a consolidated basis and, to the extent applicable,
in accordance with GAAP.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including imputed interest expense attributable to Capital Lease Obligations)
of the Borrower and its Restricted Subsidiaries for such period with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any Reference Period, the
ratio of (a)(i) Consolidated Total Debt on such day less (ii) the aggregate
Unrestricted Cash of the Group Members on such day to (b) Consolidated EBITDA
for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions, (c) the
undistributed earnings of any Restricted Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary and (d) any income (or loss) for
such period attributable to the early extinguishment of Indebtedness or Swap
Obligations.

“Consolidated Secured Debt”: at any date, Consolidated Total Debt at such date
that is secured by a Lien on any property of any Group Member.

“Consolidated Secured Leverage Ratio”: as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Total Assets”: at any date of determination, the total assets, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which a balance sheet is available, determined in accordance
with GAAP (and, in the case of any determination related to the incurrence of
Indebtedness or Liens or any Investment, on a pro forma basis including any
property or assets being acquired in connection therewith).

“Consolidated Total Debt”: at any date (without duplication), all Capital Lease
Obligations, purchase money Indebtedness, Indebtedness for borrowed money and
letters of credit (but only to the extent drawn and not reimbursed), in each
case of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convertible Notes”: collectively, the 2015 Convertible Notes and the 2020
Convertible Notes.

“Covered Entity”: any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party”: as defined in Section 10.20.

“Credit Party”: the Administrative Agent, the Issuing Lender or any other Lender
and, for the purposes of Section 10.13 only, any other Agent and the Arranger.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Right”: a “Default Right” as defined in, and interpreted in accordance
with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Protective
Advances or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or any Issuing Lender, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Protective Advances
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
written certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

12



--------------------------------------------------------------------------------

“Deposit Account Control Agreement”: individually and collectively, each
“Deposit Account Control Agreement” referred to in the Guarantee and Collateral
Agreement.

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration within 180 days of receipt thereof.

“Designated Redemption Account”: a deposit account held at JPMCB in the name of
the Borrower that is subject to a Deposit Account Control Agreement and in which
amounts are deposited solely in respect of the payment of the 2020 Convertible
Notes at maturity thereof.

“Dilution Factors”: without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties as determined by the Administrative
Agent in its Permitted Discretion (following (to the extent practicable)
reasonable prior notice to, and consultation with, the Borrower).

“Dilution Ratio”: at any date, the amount (expressed as a percentage) equal to
(a) the aggregate amount of the applicable Dilution Factors for the twelve
(12) most recently ended fiscal months (or such shorter period as determined by
the Administrative Agent in its Permitted Discretion (following (to the extent
practicable) reasonable prior notice to, and consultation with, the Borrower))
divided by (b) total gross sales for the twelve (12) most recently ended fiscal
months (or the applicable shorter period determined by the Administrative Agent
in its Permitted Discretion (following (to the extent practicable) reasonable
prior notice to, and consultation with, the Borrower)).

“Dilution Reserve”: at any date, the applicable Dilution Ratio multiplied by the
Eligible Accounts.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition (in one
transaction or in a series of transactions and whether effected pursuant to a
division or otherwise) thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Capital Stock of
such Person that does not constitute Disqualified Capital Stock and cash in lieu
of fractional shares of such Capital Stock) whether pursuant to a sinking fund
obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Capital Stock (other than solely for Capital
Stock of such Person that does not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Capital Stock); or

 

13



--------------------------------------------------------------------------------

(c) is redeemable (other than solely for Capital Stock of such Person that does
not constitute Disqualified Capital Stock and cash in lieu of fractional shares
of such Capital Stock) or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is 91 days after the Revolving
Termination Date (or, in the case of any such Capital Stock outstanding on the
Closing Date, the Closing Date); provided, however, that (i) Capital Stock of
any Person that would not constitute Disqualified Capital Stock but for terms
thereof giving holders thereof the right to require such Person to redeem or
purchase such Capital Stock upon the occurrence of an “asset sale” or a “change
of control” (or similar event, however denominated) shall not constitute
Disqualified Capital Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Obligations that are accrued
and payable and (ii) Capital Stock of any Person that is issued to any employee
or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by such Person or any of its subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Disqualified Lenders”: (a) certain banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing to
the Administrative Agent by the Borrower prior to the Closing Date and
(b) competitors of the Borrower and its Restricted Subsidiaries that are
specified in writing to the Administrative Agent by the Borrower from time to
time that are reasonably acceptable to the Administrative Agent (provided that
any such written specification of a competitor by the Borrower to the
Administrative Agent occurring on or after the First Amendment Effective Date
shall be deemed not delivered and not effective unless delivered by the Borrower
to the Administrative Agent by email to JPMDQ_Contact@jpmorgan.com).

“Documents”: as defined in the Guarantee and Collateral Agreement.

“Documentation Agent”: the Documentation Agent identified on the cover page of
this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

14



--------------------------------------------------------------------------------

“Eligible Accounts”: at any time, the Accounts of the Loan Parties which the
Administrative Agent determines in its Permitted Discretion (following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower) are eligible as the basis for the extension of Revolving Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
Permitted Discretion provided herein, Eligible Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien in favor of the Term Loan Administrative Agent
which does not have priority over the Lien in favor of the Administrative Agent,
(iii) a Lien in favor of the administrative agent or trustee in respect of any
Permitted Additional Junior Lien Indebtedness which does not have priority over
the Lien in favor of the Administrative Agent and (iv) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Administrative Agent;

(c) (i) which is unpaid more than 120 days after the date of the original
invoice therefor or more than 60 days after the original due date therefor or
(ii) which has been written off the books of the Loan Parties or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from such Account Debtor which
are unpaid more than 120 days from the date of the original invoice therefor or
more than 60 days from the original due date);

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 20% of the aggregate Eligible Accounts;

(f) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent (utilizing its Permitted
Discretion (following (to the extent practicable) reasonable prior notice to,
and consultation with, the Borrower)) which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon a Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(h) (i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by a Loan Party or if such Account was invoiced more than
once or (ii) for which the goods giving rise to such Account have been shipped
to the Account Debtor by FOB shipment and such goods have not yet been received
by the Account Debtor;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

15



--------------------------------------------------------------------------------

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed in any currency other than Dollars or Canadian Dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(q) which is evidenced by any promissory note, chattel paper or instrument;

(r) which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless the applicable Loan
Party has filed such report or qualified to do business in such jurisdiction or
(ii) which is a Sanctioned Person;

(s) with respect to which any Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and the
applicable Loan Party created a new receivable for the unpaid portion of such
Account;

 

16



--------------------------------------------------------------------------------

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party;

(v) which was created on cash on delivery terms;

(w) which is a Foreign Account (other than an Eligible Foreign Account); or

(x) which the Administrative Agent determines in its Permitted Discretion
(following (to the extent practicable) reasonable prior notice to, and
consultation with, the Borrower) may not be paid by reason of the Account
Debtor’s inability to pay.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion (following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower), be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that any Loan Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
applicable Loan Party to reduce the amount of such Account. Standards of
eligibility may be made more restrictive from time to time by the Administrative
Agent in its Permitted Discretion, following (to the extent practicable)
reasonable prior notice to, and consultation with, the Borrower, with any such
changes to be effective four days after delivery of notice thereof to the
Borrower and the Lenders; provided that if consultation with the Borrower and/or
notice to the Borrower and the Lenders is not practicable or if failure to
implement any such change within a shorter time period would, in the good faith
judgment of the Administrative Agent, reasonably be expected to result in a
Material Adverse Effect or materially and adversely affect the Collateral or the
rights of the Lenders under the Loan Documents, such change may be implemented
within a shorter time as determined by the Administrative Agent in its Permitted
Discretion.

“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund, (d) any commercial bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person or (ii) the Borrower, any Subsidiary or
any other Affiliate of the Borrower; provided that solely for purposes of an
assignment pursuant to Section 10.6(b), “Eligible Assignee” shall not include
any Person that is a Disqualified Lender at the time of such assignment.

“Eligible Foreign Account”: a Foreign Account that is owed by an Account Debtor
listed on Schedule 1.1C, as such Schedule may be updated from time to time in
the Administrative Agent’s Permitted Discretion after written request by the
Borrower.

“Eligible Inventory”: at any time, the Inventory of the Loan Parties which the
Administrative Agent determines in its Permitted Discretion (following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower) is eligible as the basis for the extension of Revolving Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
Permitted Discretion provided herein, Eligible Inventory shall not include any
Inventory:

 

17



--------------------------------------------------------------------------------

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien in favor of the Term Loan Administrative Agent
which does not have priority over the Lien in favor of the Administrative Agent,
(iii) a Lien in favor of the administrative agent or trustee in respect of any
Permitted Additional Junior Lien Indebtedness which does not have priority over
the Lien in favor of the Administrative Agent and (iv) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Administrative Agent;

(c) which is, in the Administrative Agent’s Permitted Discretion (following (to
the extent practicable) reasonable prior notice to, and consultation with, the
Borrower), slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true and which does not conform to all standards imposed by any
Governmental Authority;

(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not raw materials or finished goods or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(g) which is not located in an Eligible Inventory Location or is in transit with
a common carrier from vendors and suppliers (it being understood that any such
Inventory that is in transit from an Eligible Inventory Location to another
Eligible Inventory Location shall not be excluded pursuant to this clause
(g) solely because such Inventory is in transit);

(h) [reserved];

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion (following (to the extent
practicable) reasonable prior notice to, and consultation with, the Borrower);

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(k) which is a discontinued product or component thereof;

 

18



--------------------------------------------------------------------------------

(l) which is the subject of a consignment by the applicable Loan Party as
consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is reasonably satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(o) which is not reflected in a current perpetual inventory report of the Loan
Parties (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);

(p) for which reclamation rights have been asserted by the seller;

(q) which has been acquired from a Sanctioned Person; or

(r) which the Administrative Agent in its Permitted Discretion (following (to
the extent practicable) reasonable prior notice to, and consultation with, the
Borrower) determines is unacceptable.

Standards of eligibility may be made more restrictive from time to time by the
Administrative Agent in its Permitted Discretion, after consultation (to the
extent practicable) with the Borrower, with any such changes to be effective
four days after delivery of notice thereof to the Borrower and the Lenders;
provided that if consultation with the Borrower and/or notice to the Borrower
and the Lenders is not practicable or if failure to implement any such change
within a shorter time period would, in the good faith judgment of the
Administrative Agent, reasonably be expected to result in a Material Adverse
Effect or materially and adversely affect the Collateral or the rights of the
Lenders under the Loan Documents, such change may be implemented within a
shorter time as determined by the Administrative Agent in its Permitted
Discretion.

“Eligible Inventory Locations”: the five Borrowing Base Eligible Facilities of
the Loan Parties that contain the greatest value of Eligible Inventory of the
Loan Parties, which facilities shall be updated no more than once in any fiscal
year at the Permitted Discretion of the Administrative Agent. On the Second
Amendment Effective Date, it is agreed that each of the Borrower’s warehouses
located in Syracuse, New York, Stafford Springs, Connecticut, Salem, New
Hampshire, Stafford, Connecticut and Littleton, Colorado shall constitute
Eligible Inventory Locations.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Group Member within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation that is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Group
Member is a member; (c) any trade or business (whether or not incorporated) that
is a

 

19



--------------------------------------------------------------------------------

member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code of which a Group Member is a member; and
(d) with respect to any Group Member, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which any corporation
described in clause (b) above or any trade or business described in clause
(c) above is a member. Any former ERISA Affiliate of any Group Member shall
continue to be considered an ERISA Affiliate of the Group Member within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of the Group Member and with respect to liabilities arising after such
period for which the Group Member could be liable under the Code or ERISA.

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA; (e) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (f) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(g) the occurrence of any event or condition which could reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan or the incurrence by any Group Member
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Pension Plan or
Multiemployer Plan; (k) the receipt by any Group Member or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from a Group Member or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in “endangered” or “critical” status (within the meaning of Sections
431 or 432 of the Code or Sections 304 or 305 of ERISA), or terminated (within
the meaning of Section 4041A of ERISA) or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (l) the failure by any Group
Member or any of its ERISA Affiliates to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA; (m) the withdrawal by any Group Member or
any ERISA Affiliate from any Pension Plan with two or more contributing sponsors
or the termination of any such Pension Plan resulting in liability to any Group
Member or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA; (n) the
imposition of liability on any Group Member or any ERISA Affiliate pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (o) the occurrence of an act or omission which could
give rise to the imposition on any Group Member or any ERISA Affiliate of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan; (p) the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against any Group Member or any ERISA Affiliate in connection with
any Plan; (q) receipt from the IRS of notice of the failure of any Pension Plan
(or any other Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan (or any other Plan) to qualify for exemption from
taxation under Section 501(a) of the Code; or (r) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of
ERISA with respect to any Pension Plan.

 

20



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided, further, that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided further, that if the Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”), then the Eurodollar Base Rate shall be the Interpolated Rate at such
time (provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                     Eurodollar Base Rate                     1.00 -
Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation”: with respect to any Loan Party (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any

 

21



--------------------------------------------------------------------------------

thereof) by virtue of such Loan Party’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Loan Party becomes or would become effective
with respect to such Swap Obligation or (b) any other Swap Obligation designated
as an “Excluded Swap Obligation” of such Loan Party as specified in any
agreement between the relevant Loan Parties and counterparty applicable to such
Swap Obligations, and agreed by the Administrative Agent. If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of a Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) a Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.22) or (ii) a Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to a Credit Party’s failure to comply with Section 2.19(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: the ABL Credit Agreement, dated as of May 31, 2015,
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents parties thereto, as in effect prior
to the First Amendment Effective Date.

“Existing Indebtedness Refinancing”: as defined in Section 5.1(c).

“Existing Letters of Credit”: the letters of credit existing on the Second
Amendment Effective Date and identified on Schedule 3.01.

“Existing Target Credit Facility”: the Loan and Security Agreement, dated as of
February 16, 2010, among Viasystems Technologies Corp., L.L.C., Viasystems
Corporation, the other borrowers party thereto, the lenders and agents party
thereto, Wells Fargo Capital Finance, LLC, as agent, and the other parties party
thereto, as amended.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code.

“Federal Funds Effective Rate”: for any day, an interest rate per annum equal to
the rate calculated by the New York Fed Bank based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the New
York Fed Bank shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed Bank as the
federal funds effective rate; provided that if the Federal Funds Effective Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

22



--------------------------------------------------------------------------------

“Fee Payment Date”: (a) the first Business Day of each January, April, July and
October and (b) the last day of the Revolving Commitment Period.

“First Amendment”: the First Amendment to this Agreement, dated as of
September 27, 2016, among the Borrower, the Lenders party thereto and the
Administrative Agent.

“First Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 3 of the First Amendment shall have been satisfied, which date
is September 27, 2016.

“Flood Laws”: collectively, (i) the National Flood Insurance Reform Act of 1994
(which comprehensively revised the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Account”: an Account that is owed by an Account Debtor which (i) does
not maintain its chief executive office in the U.S. or Canada or (ii) is not
organized under applicable law of the U.S., any state of the U.S., Canada, or
any province of Canada.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member, or ERISA Affiliate or any
other entity related to a Group Member on a controlled group basis.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

“Full Cash Dominion Period”: (a) each period when a Specified Event of Default
shall have occurred and be continuing, (b) at any time after the Second
Amendment Effective Date, each period beginning on the first day on which
Availability is less than the greater of (i) 7.5% of the Line Cap and (ii)
$10,500,000 and (c) at any time after the Second Amendment Effective Date, each
period beginning on the fifth consecutive Business Day on which Availability is
less than the greater of (i) 10% of the Line Cap and (ii) $14,000,000; provided
that any such Full Cash Dominion Period commencing pursuant to clause (b) or (c)
shall end when and if Availability shall have been not less than such specified
level for 30 consecutive days.

 

23



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
promptly amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s results of operations and/or financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the ABL Guarantee and Collateral Agreement
to be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

24



--------------------------------------------------------------------------------

“Immaterial Subsidiary”: each of TTM Escrow Corp. and Wirekraft Industries, LLC;
provided that if, at any time, any such Subsidiary shall have revenues, assets
or operations, such Subsidiary shall cease to be an Immaterial Subsidiary.

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit I-1 or in such other form as is reasonably acceptable to the
Administrative Agent.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Commitments”: as defined in Section 2.24(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
not overdue more than 90 days, (ii) deferred compensation payable to directors,
officers or employees of any Group Member and (iii) any purchase price
adjustment or earnout obligation until such adjustment or obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Disqualified Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (but
only to the extent of the lesser of (i) the amount of such Indebtedness and
(ii) the fair market value of such property), and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements;
provided that upon the occurrence of the Satisfaction and Discharge and at all
times thereafter, any obligations of such Person with respect to the 2019 Senior
Secured Notes shall be deemed not to constitute Indebtedness. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

25



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, all registrations and applications therefor,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Intercreditor Agreement”: the ABL/Term Loan Intercreditor Agreement, dated as
of the Closing Date, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Term Loan Administrative Agent, substantially in
the form of Exhibit K.

“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day of each
January, April, July and October to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available in Dollars that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period for which that Screen Rate is
available for Dollars that is longer than the Impacted Interest Period, in each
case, as of the Specified Time on the Quotation Day for such Interest Period.
When determining the rate for a period which is less than the shortest period
for which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion.

 

26



--------------------------------------------------------------------------------

“Inventory”: as defined in the Guarantee and Collateral Agreement.

“Inventory Reserves”: reserves against Inventory equal to the sum of the
following, each as determined by the Administrative Agent in its Permitted
Discretion (following (to the extent practicable) reasonable prior notice to,
and consultation with, the Borrower):

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between the Borrower’s perpetual accounting system, and
physical counts of the Inventory which will be based on the applicable Loan
Party’s historical practice and experience;

(b) a reserve for Inventory which is designated to be returned to vendor or
which is recognized as not to customer specifications by the applicable Loan
Party;

(c) a revaluation reserve whereby capitalized favorable variances shall be
deducted from Eligible Inventory and unfavorable variances shall not be added to
Eligible Inventory; and

(d) a lower of the cost or market reserve for any differences between the Loan
Parties’ actual cost to produce versus its selling price to third parties,
determined on a product line basis.

“Investment Grade Eligible Accounts”: Eligible Accounts owing by an Account
Debtor (a) whose securities are rated BBB- or better by S&P or Baa3 or better by
Moody’s at such time and (b) who is organized under the laws of any jurisdiction
within the United States.

“Investments”: as defined in Section 7.7.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: each of JPMCB and any other Revolving Lender approved by the
Administrative Agent and the Borrower that has agreed in its sole discretion to
act as an “Issuing Lender” hereunder, or any of their respective affiliates, in
each case in its capacity as issuer of any Letter of Credit. Each reference
herein to “the Issuing Lender” shall be deemed to be a reference to the relevant
Issuing Lender.

“JPMCB”: JPMorgan Chase Bank, N.A.

“Junior Indebtedness”: (a) the Convertible Notes, (b) any Subordinated
Indebtedness, (c) any Indebtedness of any Group Member that is secured by a Lien
on the Collateral that is junior to the Lien on the Collateral securing the
Obligations (including, for the avoidance of doubt, the Term Loans and any
Permitted Refinancing Indebtedness in respect of the foregoing) and (d) any
Material Unsecured Indebtedness of any Group Member.

“L/C Commitment”: $50,000,000, as such amount may be reduced from time to time
by the mutual agreement of the Administrative Agent and the Borrower.

“L/C Disbursement”: a payment made by an Issuing Lender pursuant to a Letter of
Credit, including in respect of a time draft presented thereunder.

 

27



--------------------------------------------------------------------------------

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrower and each Lender shall remain in full force and effect until the
Issuing Lender and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Line Cap”: at any time, an amount equal to the lesser of (a) the Total
Commitments and (b) the Borrowing Base.

“Loan”: any loan made by any Lender pursuant to this Agreement, including
Protective Advances.

“Loan Documents”: this Agreement, the Security Documents, the Intercreditor
Agreement, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.

“Loan Parties”: the Borrower and the Subsidiary Guarantors.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Group Members in excess of $35,000,000.

 

28



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Group Members in
excess of $35,000,000.

“Material Indebtedness”: Indebtedness (other than the Loans) or Swap Obligations
of any one or more of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount of $50,000,000 or more; provided that any
Indebtedness outstanding under the Asia Facility shall be deemed to be Material
Indebtedness. For purposes of determining Material Indebtedness, the “principal
amount” of any Swap Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower and/or any
applicable Restricted Subsidiary would be required to pay if the applicable Swap
Agreement were terminated at such time.

“Material Unsecured Indebtedness”: any Indebtedness in an aggregate principal
amount of $25,000,000 or more that is not secured by a Lien on any property of
any Group Member.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B and any real
property that becomes subject to a Mortgage pursuant to this Agreement, in each
case as to which the Administrative Agent for the benefit of the Secured Parties
shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust and/or deeds to secure debt
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties (with such changes thereto as shall
be advisable under the law of the jurisdiction in which such mortgage, deed of
trust or deed to secure debt is to be recorded), including any Mortgages
executed and delivered pursuant to Sections 5.1(k), 6.10(b) and 6.13.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Group Member or any ERISA Affiliate (i) makes or is obligated
to make contributions, (ii) during the preceding five plan years, has made or
been obligated to make contributions or (iii) has any actual or contingent
liability.

“Multiple Employer Plan”: a Plan which has two or more contributing sponsors
(including any Group Member or any ERISA Affiliate) at least two of whom are not
under common control, as such a Plan is described in Section 4064 of ERISA.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Net Orderly Liquidation Value”: with respect to Inventory of any Person, the
orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

 

29



--------------------------------------------------------------------------------

“New Lender”: as defined in Section 2.24(b).

“New Lender Supplement”: as defined in Section 2.24(b).

“New York Fed Bank”: the Federal Reserve Bank of New York.

“New York Fed Bank Rate”: for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day; provided that if both such rates are not so published for
any day that is a Business Day, the term “New York Fed Bank Rate” means the rate
quoted for such day for a federal funds transaction at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Non-Guarantor Debt Basket”: an amount equal to the greater of $100,000,000 and
4.0% of Consolidated Total Assets.

“Non-Investment Grade Eligible Accounts”: Eligible Accounts that are not
Investment Grade Eligible Accounts.

“Non-U.S. Lender”: (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Not Otherwise Applied”: in respect of any amount, such amount has not
previously been (and is not currently being) applied to any other use or
transaction.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: collectively, (a) the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and
Reimbursement Obligations, all other obligations and liabilities of the Borrower
to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise, (b) all Banking Services Obligations and (c) all Secured
Swap Obligations.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

30



--------------------------------------------------------------------------------

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the New York Fed Bank as set forth on its public website from time to time)
and published on the next succeeding Business Day by the New York Fed Bank as an
overnight bank funding rate (from and after such date as the New York Fed Bank
shall commence to publish such composite rate).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.

“Pension Plan”: any employee benefit plan (including a Multiple Employer Plan,
but not including a Multiemployer Plan) that is subject to Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA (i) which is or was sponsored,
maintained or contributed to by, or required to be contributed to by, any Group
Member or any ERISA Affiliate or (ii) with respect to which any Group Member or
any ERISA Affiliate has any actual or contingent liability.

“Permitted Acquisition”: the purchase or other acquisition by the Borrower or
any Restricted Subsidiary of all or a majority of the Capital Stock of, or all
or substantially all of the property of, any Person, or of any business or
division of any Person; provided that with respect to each purchase or other
acquisition (i) after giving effect thereto, the Borrower and its Restricted
Subsidiaries are in compliance with Section 7.15 and (ii) any such newly created
or acquired Subsidiary shall, to the extent required by Section 6.10, comply
with the requirements of Section 6.10.

“Permitted Additional Junior Lien Indebtedness”: Indebtedness of any Loan Party
(a) that is (and any Guarantees thereof by any Loan Party are) secured by a Lien
on the Collateral that, with respect to the ABL Priority Collateral, is junior
to the Lien on the Collateral securing the Obligations on terms reasonably
satisfactory to the Administrative Agent and is not secured by any other
property or assets of the Borrower or any of its Restricted Subsidiaries,
(b) that does not mature earlier than the date that is 91 days after the
Revolving Termination Date, (c) that does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, fundamental change, customary asset sale or event of loss mandatory
offers to purchase and customary acceleration rights after an event of default
and, for the avoidance of doubt, rights to convert or exchange into Capital
Stock of the Borrower in the case of convertible or exchangeable Indebtedness)
prior to the date that is 91 days after the Revolving Termination Date, (d) that
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
(it being understood and agreed that such Indebtedness shall include financial
maintenance covenants only to

 

31



--------------------------------------------------------------------------------

the extent any such financial maintenance covenant is (i) applicable only to
periods after the Revolving Termination Date or (ii) added to the Loan Documents
for the benefit of the Lenders) and, when taken as a whole (other than interest
rates, rate floors, fees and optional prepayment or redemption terms), are not
more favorable to the lenders or investors providing such Permitted Additional
Junior Lien Indebtedness, as the case may be, than those set forth in the Loan
Documents are with respect to the Lenders (other than covenants or other
provisions applicable only to periods after the Revolving Termination Date);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (e) that is not guaranteed by
any Person other than by the Borrower and/or Restricted Subsidiaries that are
Loan Parties.

“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.

“Permitted Encumbrances”: Liens permitted pursuant to Section 7.3(a), (b), (c),
(d), (e) or (n); provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness (other than with respect to
Section 7.3(n)).

“Permitted Liens”: Liens permitted pursuant to Section 7.3.

“Permitted Receivables Facility”: any Receivables Facility; provided that the
aggregate outstanding and uncollected amount of accounts receivable pledged,
sold, conveyed or otherwise transferred in connection with all such Receivables
Facilities shall not exceed $30,000,000 at any time.

“Permitted Refinancing Indebtedness ”: with respect to any Indebtedness of any
Person (the “Original Indebtedness”), any modification, refinancing, refunding,
replacement, renewal or extension of such Indebtedness, in whole or in part;
provided, that (i) no Person that is not an obligor with respect to the Original
Indebtedness shall be an obligor with respect to such Permitted Refinancing
Indebtedness, (ii) the final maturity and weighted average life to maturity of
such Indebtedness shall not be shortened as a result of such modification,
refinancing, refunding, replacement, renewal or extension, (iii) in the case of
any modification, refinancing, refunding, replacement, renewal or extension of
Indebtedness incurred pursuant Section 7.2(b), the other material terms and
conditions of such Indebtedness after giving effect to such modification,
refinancing, refunding, replacement, renewal or extension, taken as a whole
(other than interest rates, rate floors, fees and optional prepayment or
redemption terms), shall not be materially more restrictive as determined by the
Borrower in good faith, (iv) (x) in the case of any Original Indebtedness
consisting of a revolving credit facility, the committed amount (in the case of
a revolving credit facility) or principal of such Permitted Refinancing
Indebtedness does not exceed the committed amount in respect of the Original
Indebtedness and (y) otherwise, the principal amount (or accreted value or
committed amount, if applicable) thereof does not exceed the principal amount
(or accreted value or committed amount, if applicable) of the Original
Indebtedness, except in each case by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees and expenses incurred in connection with such
modification, refinancing, refunding, replacement, renewal or extension, (v) for
the avoidance of doubt, the Original Indebtedness is paid down (or commitments
in respect thereof are reduced) on a dollar-for-dollar basis by such Permitted
Refinancing Indebtedness (other than by the Additional Permitted Amount), (vi)
if the Original Indebtedness shall have been subordinated to the Obligations,
such Permitted Refinancing Indebtedness shall also be subordinated to the
Obligations on

 

32



--------------------------------------------------------------------------------

terms not less favorable in any material respect to the Lenders and (vii) such
Permitted Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Obligations, by any
Lien that shall not have been contractually subordinated to at least the same
extent. Notwithstanding anything to the contrary set forth in clauses (i) or
(vi) of the immediately preceding proviso, any Indebtedness that modifies,
refinances, replaces, renews or extends the Convertible Notes may be guaranteed
by any or all of the Loan Parties and may still constitute Permitted Refinancing
Indebtedness.

“Permitted Unsecured Indebtedness”: Indebtedness of any Loan Party (a) that is
not (and any Guarantees thereof by any Loan Party are not) secured by any
collateral (including the Collateral), (b) that does not mature earlier than the
date that is 91 days after the Revolving Termination Date, (c) that does not
provide for any amortization, mandatory prepayment, redemption or repurchase
(other than upon a change of control, fundamental change, customary asset sale
or event of loss mandatory offers to purchase and customary acceleration rights
after an event of default and, for the avoidance of doubt, rights to convert or
exchange into Capital Stock of the Borrower in the case of convertible or
exchangeable Indebtedness) prior to the date that is 91 days after the Revolving
Termination Date, (d) that contains covenants, events of default, guarantees and
other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions (it being understood and agreed that such
Indebtedness shall not include any financial maintenance covenants and that
applicable negative covenants shall be incurrence-based to the extent customary
for similar Indebtedness) and, when taken as a whole (other than interest rates,
rate floors, fees and optional prepayment or redemption terms), are not more
favorable to the lenders or investors providing such Permitted Unsecured
Indebtedness, as the case may be, than those set forth in the Loan Documents are
with respect to the Lenders (other than covenants or other provisions applicable
only to periods after the Revolving Termination Date); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive, and (e) that is not guaranteed by any Person other than on an
unsecured basis by the Borrower and/or Restricted Subsidiaries that are Loan
Parties.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as reasonably determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as reasonably
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

33



--------------------------------------------------------------------------------

“Pro Forma Basis”: with respect to the calculation of any test or covenant
hereunder, such test or covenant being calculated after giving effect to (a) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (b) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, (c) any
Material Acquisition, (d) any Material Disposition, and (e) any assumption,
incurrence, repayment or other Disposition of Indebtedness (all of the
foregoing, “Applicable Transactions”) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
designated, acquired or sold (to the extent available) and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, which
shall be reformulated as if all Applicable Transactions during the Applicable
Reference Period, or subsequent to the Applicable Reference Period and on or
prior to the date of such calculation, had been consummated at the beginning of
such period (and shall include, with respect to any Material Acquisition or
Material Disposition, any adjustments calculated in accordance with (and subject
to the requirements and limitations of) clause (i) of the definition of
“Consolidated EBITDA”); provided that with respect to any assumption,
incurrence, repayment or other Disposition of Indebtedness (i) if such
Indebtedness has a floating rate of interest, the interest expense on such
Indebtedness will be calculated as if the rate in effect on the date of
calculation had been the applicable rate for the entire period (taking into
account any Swap Obligations applicable to such Indebtedness if such Swap
Obligation has a remaining term as at the date of calculation in excess of 12
months), (ii) interest on Capital Lease Obligations shall be deemed to accrue at
an interest rate reasonably determined by a Responsible Officer to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP,
(iii) interest on any Indebtedness under a revolving credit facility shall be
based upon the average daily balance of such Indebtedness during the applicable
period and (iv) interest on Indebtedness that may be optionally determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate as the
Borrower may designate. For the avoidance of doubt, in calculating Fixed
Charges, (x) the Fixed Charges attributable to any Indebtedness assumed or
incurred in connection with a Material Acquisition consummated during the
Applicable Reference Period or subsequent to the Applicable Reference Period and
on or prior to the date of such calculation shall be included and (y) the Fixed
Charges attributable to any Indebtedness repaid or otherwise Disposed of
pursuant to a Material Disposition consummated during the Applicable Reference
Period or subsequent to the Applicable Reference Period and on or prior to the
date of such calculation shall be excluded.

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

“Pro Forma Period”: with respect to any Restricted Payment, Investment or
prepayment of Indebtedness (any of the foregoing, a “Specified Event”), the
period (a) commencing 30 days prior to the date such Specified Event is proposed
by the Borrower to occur and (b) ending on the date such Specified Event is
proposed by the Borrower to occur.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

 

34



--------------------------------------------------------------------------------

“Protective Advance Exposure”: at any time, the sum of the aggregate amount of
all outstanding Protective Advances at such time. The Protective Advance
Exposure of any Revolving Lender at any time shall be its Revolving Percentage
of the total Protective Advance Exposure at such time.

“Protective Advances”: as defined in Section 2.3.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public-Sider”: a Lender whose representatives may trade in securities of the
Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

“Purchasing Borrower Party”: any of the Borrower or any Restricted Subsidiary.

“Qualified Capital Stock”: Capital Stock of the Borrower other than Disqualified
Capital Stock.

“Quarter-End Certificate”: as defined in the Applicable Pricing Grid

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.

“QFC”: a “qualified financial contract” as defined in, and interpreted in
accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support”: as defined in Section 10.20.

“Receivables Facility”: the collective reference to any Receivables Purchase
Facility or Receivables Securitization Facility.

“Receivables Purchase Facility”: any one or more receivables purchase or
financing facilities entered into in connection with any continuing accounts
receivables discounting, factoring or financing arrangement with terms and
conditions reasonably satisfactory to the Administrative Agent and pursuant to
which the Borrower or any Restricted Subsidiary may pledge, sell, convey or
otherwise transfer its accounts receivable to any Person (other than the
Borrower or a Restricted Subsidiary) in exchange for cash (including, in the
case of any pledge of accounts receivables, cash proceeds of loans made by such
Person that are secured by such pledged accounts receivables) in an amount equal
to or greater than the fair market value (as determined in good faith by the
Borrower and taking into account customary discount fees or customary discount
factors) of the accounts receivables so pledged, sold, conveyed or transferred).

“Receivables Securitization Facility”: any one or more receivables financing
facilities the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower and its Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which the Borrower or any Restricted
Subsidiary sells its accounts receivable to either (a) a Person that is not a
Restricted Subsidiary or (b) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell the accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.

 

35



--------------------------------------------------------------------------------

“Receivables Subsidiary”: any Subsidiary of the Borrower formed for the purpose
of facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto;
provided that each Receivables Subsidiary shall at all times be 100% owned by a
Loan Party.

“Reference Period”: each period of four consecutive fiscal quarters of the
Borrower.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Indebtedness”: with respect to any Material Indebtedness, (a) such
Material Indebtedness and (b) any Indebtedness that refinances such Material
Indebtedness in whole or in part.

“Rent Reserve”: with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located, a reserve equal to three months’ rent at
such store, warehouse distribution center, regional distribution center or
depot.

“Report”: reports prepared by the Administrative Agent or another Person showing
the results of appraisals, field examinations or audits pertaining to the assets
of the Loan Parties from information furnished by or on behalf of the Borrower,
after the Administrative Agent has exercised its rights of inspection pursuant
to this Agreement, which Reports may be distributed to the Lenders by the
Administrative Agent.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the Closing Date (no matter how such notice requirement may be
changed in the future).

“Reported Banking Services Obligations”: Banking Services Obligations of any
Loan Party owing to one or more Lenders or their respective Affiliates; provided
that, as of any date of determination, such obligations shall constitute
Reported Banking Services Obligations solely to the extent that the Lender party
thereto or its Affiliate (other than JPMCB) shall have reported the amount of
such outstanding obligations to the Administrative Agent as of the last day of
the previous fiscal quarter on or prior to the date that is 15 days following
the end of such fiscal quarter (or (x) prior to the date that is 15 days
following the end of the first fiscal quarter following the Closing Date, within
15 days of the Closing Date such Lender or Affiliate shall have reported the
amount of such outstanding obligations as of the Closing Date, and (y) within 10
days of any request therefor by the Administrative Agent, such Lender or
Affiliate shall have reported the amount of such outstanding obligations as of
any other date reasonably requested by the Administrative Agent).

“Reported Secured Swap Obligations”: Secured Swap Obligations of any Loan Party
owing to one or more Lenders or their respective Affiliates; provided that, as
of any date of determination, such obligations shall constitute Reported Secured
Swap Obligations solely to the extent that as of any date of determination, such
Lender party thereto or its Affiliate (other than JPMCB) shall have reported the
amount of such outstanding Swap Obligations to the Administrative Agent as of
the last day of the previous fiscal quarter on or prior to the date that is 15
days following the end of such fiscal

 

36



--------------------------------------------------------------------------------

quarter (or (x) prior to the date that is 15 days following the end of the first
fiscal quarter following the Closing Date, within 30 days of the Closing Date
such Lender or Affiliate shall have reported the amount of such outstanding
obligations as of the Closing Date and (y) within 10 days of any request
therefor by the Administrative Agent, such Lender or Affiliate shall have
reported the amount of such outstanding Swap Obligations as of any other date
reasonably requested by the Administrative Agent).

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves”: Dilution Reserves, Rent Reserves and any other reserves which the
Administrative Agent deems necessary, in its Permitted Discretion (following (to
the extent practicable) reasonable prior notice to, and consultation with, the
Borrower), to maintain (including (but without duplication of other reserves or
adjustments), Banking Services Reserves, reserves for consignee’s,
warehousemen’s and bailee’s charges, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Debt Payment”: as defined in Section 7.8(a).

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the Protective Advances then outstanding.

“Revolving Lender”: each Lender that has a Commitment or that holds Revolving
Loans.

“Revolving Loans”: as defined in Section 2.1(a).

 

37



--------------------------------------------------------------------------------

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of the Revolving Loans
then outstanding, provided, that, in the event that the Revolving Loans are paid
in full prior to the reduction to zero of the Total Revolving Extensions of
Credit, the Revolving Percentages shall be determined in a manner designed to
ensure that the other outstanding Revolving Extensions of Credit shall be held
by the Revolving Lenders on a comparable basis. Notwithstanding the foregoing,
in the case of Section 2.23 when a Defaulting Lender shall exist, Revolving
Percentages shall be determined without regard to any Defaulting Lender’s
Commitment.

“Revolving Termination Date”: the earlier of (a) June 3, 2024 and (b) the date
that is 90 days prior to the final scheduled maturity of any Material
Indebtedness if as of such 90th day there is more than $50,000,000 outstanding
of Related Indebtedness in respect of such Material Indebtedness that matures
prior to the date that is 91 days after the date set forth in clause (a) above;
provided that in calculating whether the 2020 Convertible Notes constitute
Material Indebtedness for purposes of this clause (b), the aggregate principal
amount of the 2020 Convertible Notes shall be deemed reduced by amounts on
deposit in the Designated Redemption Account.

“Sanctioned Country”: at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
time of the Second Amendment Effective Date, the Crimea region of Ukraine, Cuba,
Iran, North Korea and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Satisfaction and Discharge”: as defined in Section 5.1(c).

“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: the Second Amendment to this Agreement, dated as of June 3,
2019, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Second Amendment Effective Date”: the date on which the conditions precedent
set forth in Section 3 of the Second Amendment shall have been satisfied, which
date is June 3, 2019.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Secured Swap Obligations”: Swap Obligations of any Loan Party owing to one or
more Lenders or their respective Affiliates; provided that at or prior to the
time that any transaction relating to such Swap Obligation is executed (or, if
later, the Closing Date) the Borrower (other than for transactions with JPMCB
and its Affiliates) and the Lender party thereto or its Affiliate (other than
JPMCB) shall have delivered written notice to the Administrative Agent that such
a transaction has been entered into and that it constitutes a Secured Swap
Obligation entitled to the benefits of the Security Documents.

 

38



--------------------------------------------------------------------------------

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such Person, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of such Person will
be greater than the amount that will be required to pay the probable liabilities
on its debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Person
will be able to pay its debts and liabilities, subordinated, continent or
otherwise, as such debts and liabilities become absolute and matured and
(d) such Person will not have an unreasonably small capital with which to
conduct the business in which it is engaged as such business is conducted as of
such date of determination and proposed to be conducted following such date.

“Specified Acquisition Agreement Representations”: (a) as used in
Section 5.1(o), the representations made by or on behalf of the Target in the
Acquisition Agreement that are material to the interest of the Lenders, but only
to the extent that accuracy of any such representation is a condition to the
obligations of the Borrower (or Vector Acquisition Corp.) to close under the
Acquisition Agreement or the Borrower (or Vector Acquisition Corp.) has the
right (without regard to any notice requirement but giving effect to any
applicable cure provisions) to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement and (b) otherwise, with respect to any acquisition contemplated by the
Borrower or any Restricted Subsidiary, the representations made by or on behalf
of the proposed target of such acquisition in the documentation governing such
acquisition (the “Subject Acquisition Agreement”) that are material to the
interests of the Lenders, but only to the extent that accuracy of any such
representation is a condition to the obligations of the Borrower (or any
affiliate thereof) to close under the Subject Acquisition Agreement or the
Borrower (or an affiliate thereof) has the right (without regard to any notice
requirement but giving effect to any applicable cure provisions) to terminate
its obligations under the Subject Acquisition Agreement as a result of a breach
of such representations in the Subject Acquisition Agreement.

“Specified Event of Default”: the occurrence of an Event of Default under
Section 8(a), 8(b) (with respect to any Borrowing Base Certificate), 8(d) (with
respect to any breach of Section 6.2(g) or Section 6.12 of this Agreement or
Sections 8.1 or 8.2 of the Guarantee and Collateral Agreement) or Section 8(f).

“Specified Representations”: the representations and warranties of the Borrower
and the Subsidiary Guarantors set forth in Sections 4.3(a) and (c), 4.4(a), 4.5
(solely with respect to organizational or governing documents and agreements
governing Material Indebtedness), 4.11, 4.14, 4.16, 4.19, 4.20 and 4.24.

“Specified Time”: 11:00 A.M., London time.

“Subordinated Indebtedness”: any Indebtedness of any Group Member that is
expressly subordinated in right of payment to the Obligations; provided that,
for the avoidance of doubt, Indebtedness under the Term Loan Credit Agreement
shall not be considered Subordinated Indebtedness.

 

39



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Supported QFC”: as defined in Section 10.20.

“Subsidiary Guarantor”: (i) each Restricted Subsidiary of the Borrower that is a
Domestic Subsidiary (other than any Immaterial Subsidiary, any CFC Holding
Company or any Subsidiary of a Foreign Subsidiary or a CFC Holding Company) and
(ii) each other Restricted Subsidiary that is an obligor under or guarantor in
respect of the Term Loans or any Permitted Refinancing in respect thereof.

“Supermajority Lenders”: at any time, the holders of more than 66 2/3% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the Total Commitments then in effect or, if the Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any Person, any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.

“Target”: Viasystems Group, Inc., a Delaware corporation.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Administrative Agent”: JPMCB, as administrative agent under the Term
Loan Documents, and its successors and assigns.

 

40



--------------------------------------------------------------------------------

“Term Loan Credit Agreement”: the Term Loan Credit Agreement, dated as of the
Closing Date, among the Borrower, the lenders and agents party thereto and the
Term Loan Administrative Agent.

“Term Loan Documents”: collectively (a) the Term Loan Credit Agreement, (b) the
Term Loan Security Documents, (c) the Intercreditor Agreement, (d) any
promissory note evidencing loans under the Term Loan Credit Agreement and
(e) any amendment, waiver, supplement or other modification to any of the
documents described in clauses (a) through (d).

“Term Loan Security Documents”: the collective reference to the Guarantee and
Collateral Agreement (as defined in the Term Loan Credit Agreement), the
Mortgages (as defined in the Term Loan Credit Agreement) and all other security
documents delivered to the Term Loan Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Term Loan Document.

“Term Loan Obligations Payment Date”: as defined in the Intercreditor Agreement.

“Term Loan Priority Collateral”: as defined in the Intercreditor Agreement.

“Term Loan Representative”: as defined in the Intercreditor Agreement.

“Term Loans”: loans outstanding under the Term Loan Credit Agreement.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions”: collectively, (a) the Acquisition, (b) the execution, delivery
and performance by the Borrower and the other Loan Parties of this Agreement,
the borrowing of Loans hereunder and the use of proceeds thereof, (c) the
execution, delivery and performance by the Borrower and the other Loan Parties
of the Term Loan Credit Agreement, the borrowing of Term Loans thereunder and
the use of proceeds thereof, (d) the Existing Indebtedness Refinancing and
(e) the Satisfaction and Discharge.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Cash”: unrestricted cash and Cash Equivalents owned by any Group
Member and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the
Security Documents or the Term Loan Security Documents and Liens of the type
referred to in Section 7.3(u) or Section 7.3(x)).

“Unrestricted Subsidiary”: (a) any Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 6.11
subsequent to the Closing Date and (b) any Subsidiary of an Unrestricted
Subsidiary.

 

41



--------------------------------------------------------------------------------

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime”: as defined in Section 10.20.

“U.S. Tax Compliance Certificate”: as defined in Section 2.19(f)(ii)(D).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that (I) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (II) notwithstanding any provision of any Loan Document to
the contrary, for purposes of this Agreement and each other Loan Document (other
than covenants to deliver financial statements), the determination of whether a
lease constitutes a capital lease or an operating lease and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense in the lessee’s
financial statements shall be determined under generally accepted accounting
principles in the United States as of the Closing Date (excluding, for the
avoidance of doubt, the future phase-in of any amendments to GAAP that have been
adopted as of the Closing Date), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) the concept of “letters of credit” shall be construed to
include banker’s acceptances.

 

42



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans is
determined by reference to the Eurodollar Base Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.16(b) of this Agreement,
such Section 2.16(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.16, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Base Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.16(b),
will be similar to, or produce materially the same value or economic equivalence
of, the Eurodollar Base Rate or the Eurodollar Rate or have materially the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the amount of such Letter of
Credit available to be drawn at such time; provided that with respect to any
Letter of Credit that, by its terms provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

1.5 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Capital Stock at such time.

 

43



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. (a) Subject to the terms and conditions hereof, each Revolving
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which would not result in
either (i) the Revolving Loans of such Lender when added to the sum of (x) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, (y)
[reserved] and (z) such Lender’s Protective Advance Exposure then outstanding,
exceeding the amount of such Lender’s Commitment or (ii) the Total Revolving
Extensions of Credit exceeding the Line Cap, subject to the authority of the
Administrative Agent, in its sole discretion, to make Protective Advances
pursuant to the terms of Section 2.3. During the Revolving Commitment Period the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.12.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Revolving Commitment Period on any Business Day, provided
that the Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to (a) 12:00 Noon, New
York City time three Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) 10:00 a.m., New York City time, the date of the
requested Borrowing Date, in the case of ABR Loans) (provided that any such
notice of a borrowing of Revolving Loans that are ABR Loans to finance payments
required by Section 3.5 must be given not later than 10:00 A.M., New York City
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

2.3 Protective Advances. (a) Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrower and the Lenders, from time to
time in the Administrative Agent’s Permitted Discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or

 

44



--------------------------------------------------------------------------------

(iii) to pay any other amount chargeable to or required to be paid by the
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 10.5) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, as of the date
of the making of any Protective Advance, the aggregate amount of outstanding
Protective Advances shall not exceed 10% of the Commitments outstanding as of
such date; provided further that the Total Revolving Extensions of Credit
outstanding any time shall not exceed the Total Commitments. Protective Advances
may be made even if the conditions precedent set forth in Section 5.2 have not
been satisfied. The Protective Advances shall be secured by the Liens in favor
of the Administrative Agent in and to the Collateral and shall constitute
Obligations hereunder. All Protective Advances shall be ABR Loans. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time (a) the amount equal to (i) the Line Cap minus (ii) the
Total Revolving Extensions of Credit then outstanding (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Revolving
Percentage of all outstanding Revolving Loans) exceeds the amount of any
Protective Advance and (b) the conditions precedent set forth in Section 5.2
have been satisfied, the Administrative Agent may request the Revolving Lenders
to make a Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.3(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Revolving Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender such Lender’s Revolving Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Protective Advances then due).

2.4 [Reserved].

2.5 [Reserved].

2.6 [Reserved].

2.7 [Reserved]

2.8 Fees, etc. (a) The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the Closing Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

45



--------------------------------------------------------------------------------

2.9 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Line Cap. Any such reduction shall be in
an amount equal to $5,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.

2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof. The application of
any prepayment pursuant to this Section 2.10 shall be made first, to ABR Loans
and second, to Eurodollar Loans.

2.11 Prepayment of Loans. (a) In the event and on such occasion that (i) the
Total Revolving Extensions of Credit exceed the Total Commitments or (ii) the
Total Revolving Extensions of Credit (excluding for such purposes Protective
Advances) exceed the Borrowing Base, the Borrower shall promptly (and in any
event within two Business Days) prepay (or in the case of L/C Exposure, cash
collateralize) the Revolving Loans, L/C Exposure and/or (in the case of clause
(i) above) the Protective Advances in an aggregate amount equal to such excess
(it being understood that the Borrower shall prepay Revolving Loans and/or
Protective Advances prior to cash collateralization of L/C Exposure).

(b) Any prepayment of Loans pursuant to Section 2.11(a) shall be made upon
notice (which shall be irrevocable unless otherwise agreed by the Administrative
Agent) delivered to the Administrative Agent no later than 11:00 A.M., New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 11:00 A.M., New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.20. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. The application of any prepayment pursuant to this Section 2.11 shall
be made first, to ABR Loans and second, to Eurodollar Loans.

(c) On each Business Day during any Full Cash Dominion Period, the
Administrative Agent shall apply, subject to Section 2.17(b), all funds credited
to any applicable Collection Account as of 10:00 A.M., New York City time, on
such Business Day (whether or not immediately available) and first to prepay any
Protective Advances that may be outstanding and second to prepay other Revolving
Loans (without a corresponding reduction in Commitments).

 

46



--------------------------------------------------------------------------------

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations or
(ii) if an Event of Default specified in clause (i) or (ii) of Section 8(f) with
respect to the Borrower is in existence, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 10 Eurodollar Tranches shall
be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to
Revolving Loans that are ABR Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Revolving
Loans that are ABR Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

 

47



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed (including the first day, but excluding the last day;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on such Loan). The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16 Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable, for a Loan for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Base Rate or the Eurodollar Rate, as applicable, for
a Loan for such Interest Period will not adequately and fairly reflect the cost
to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give facsimile or e-mail notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which
notification shall be made promptly after the Administrative Agent obtains
knowledge of the cessation of the circumstances referenced in clause (i) or
receives notice from the Required Lenders of the cessation of the circumstances
referenced in clause (ii) above), no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not

 

48



--------------------------------------------------------------------------------

arisen but either (w) the supervisor for the administrator of the London
interbank offered rate has made a public statement that the administrator of the
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the Screen Rate), (x) the administrator of the Screen
Rate has made a public statement identifying a specific date after which the
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the Screen
Rate), (y) the supervisor for the administrator of the Screen Rate has made a
public statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Base Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 10.1, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.16(b), only to the extent the Screen Rate
for Dollars and such Interest Period is not available or published at such time
on a current basis), (x) any request that requests the conversion of any ABR
Loans to Eurodollar Loans, or continuation of any Eurodollar Loans as, a
Eurodollar Loan shall be ineffective and any such Eurodollar Loan shall be
repaid or converted into an ABR Loan on the last day of the then current
Interest Period applicable thereto and (y) if any notice of borrowing requests a
Eurodollar Loan, such Loan shall be made as an ABR Loan.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Revolving Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the Revolving Percentages of the Lenders, in each case
unless otherwise provided in this Agreement.

(b) Any proceeds of Collateral of any Loan Party received by the Administrative
Agent (i) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct or (ii) at any
other time, not constituting (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11(a)) or (C) amounts to be applied from the
Collection Account (which shall be applied in accordance with Section 2.11(c)),
shall be applied, subject to the Intercreditor Agreement, ratably first, to pay
any fees, indemnities, or expense reimbursements then owing to the
Administrative Agent and any Issuing Lender from, or guaranteed by, such Loan
Party under the Loan Documents (other than in connection with Banking Services
Obligations or Swap Obligations), second, to pay any fees or expense
reimbursements then owing to the Lenders from, or guaranteed by, such Loan Party
under the Loan Documents (other than in connection with Banking Services or Swap
Obligations), third, to pay interest due in respect of the Protective Advances
owing by or guaranteed by such Loan Party, fourth, to pay the principal of the
Protective Advances owing by or guaranteed by such Loan Party, fifth, to pay
interest then due and payable on the Loans (other than the Protective Advances)
and unreimbursed L/C

 

49



--------------------------------------------------------------------------------

Disbursements, in each case owing or guaranteed by such Loan Party, ratably,
sixth, to prepay principal on the Loans (other than the Protective Advances) and
unreimbursed L/C Disbursements owing or guaranteed by such Loan Party and to the
payment of any amounts owing with respect to Reported Banking Services
Obligations and Reported Secured Swap Obligations owing or guaranteed by such
Loan Party, ratably, seventh, to pay an amount to the Administrative Agent equal
to 103% of the aggregate undrawn face amount of all outstanding Letters of
Credit issued on behalf of, or guaranteed by, such Loan Party, to be held as
cash collateral for such Obligations, eighth, to the payment of any amounts
owing with respect to Banking Services Obligations (other than Reported Banking
Services Obligations) and Secured Swap Obligations (other than Reported Secured
Swap Obligations) owing or guaranteed by such Loan Party, ratably, ninth, to the
payment of any other Obligations owing to the Administrative Agent or any Lender
by, or guaranteed by, such Loan Party, ratably, and tenth, any balance remaining
after the Obligations shall have been paid in full and no Letters of Credit
shall be outstanding (other than Letters of Credit which have been cash
collateralized in accordance with the foregoing) shall be paid over to the
applicable Loan Party at its account designated for such purpose by written
notice by such Loan Party to the Administrative Agent or to whomsoever else may
be lawfully entitled to receive the same. The application of any payment
pursuant to this Section 2.17(b) shall be made first, to ABR Loans and second,
to Eurodollar Loans. Each of the Administrative Agent and the Lenders shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Obligations to maximize
realization of the Collateral (it being understood that, notwithstanding the
foregoing, in no event shall be payments be made pursuant to levels “eighth” or
“ninth” above prior to the payment in full of all obligations described in
levels “first” through “seventh” above). Notwithstanding the foregoing, no
amount received from any Loan Party shall be applied to any Excluded Swap
Obligation of such Loan Party.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders, unless otherwise provided by this Agreement.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
During any Full Cash Dominion Period, solely for purposes of determining the
amount of Loans available for borrowing purposes, checks (in addition to
immediately available funds applied pursuant to Section 2.11(c)) from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the applicable Obligations as of 10:00 A.M., New
York City time, on the Business Day of receipt, subject to actual collection.

 

50



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the New York Fed Bank Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Revolving Loans
that are ABR Loans, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
pursuant to the terms hereof or any other Loan Document (including any date that
is fixed for prepayment by notice from the Borrower to the Administrative Agent
pursuant to Section 2.11(b)) that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average New York Fed Bank Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e), 2.17(f), 2.19(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation, administration, implementation or
application thereof or compliance by any Lender or other Credit Party with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case made or occurring subsequent
to the Closing Date:

(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

51



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation, administration, implementation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

52



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 2.18 to the contrary, no
Lender shall be entitled to receive any compensation pursuant to this
Section 2.18 unless it shall be the general policy or practice of such Lender to
seek compensation from other similarly situated borrowers in the U.S. syndicated
loan market with respect to its similarly affected loans under agreements with
such borrowers having provisions similar to this Section 2.18.

2.19 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.19, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

53



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

  (A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

  (B)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1)

in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (2)

executed copies of IRS Form W-8ECI;

 

54



--------------------------------------------------------------------------------

  (3)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

  (4)

to the extent a Non-U.S. Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

  (C)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

  (D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section

 

55



--------------------------------------------------------------------------------

  1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.19 shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(i) For purposes of this Section 2.19, the term “Lender” includes the Issuing
Lender.

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender sustains or
incurs as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or

 

56



--------------------------------------------------------------------------------

continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder for nine
months.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates with the object of avoiding the consequences of such event; provided,
that such designation or assignment is made on terms that, in the sole judgment
of such Lender, cause such Lender and its lending offices to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section shall affect or postpone any of the obligations of the Borrower
or the rights of any Lender pursuant to Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) does not consent
to any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.8(a);

 

57



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Extensions of Credit of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any L/C Exposure or Protective Advance Exposure exists at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the L/C Exposure and Protective Advance Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s L/C Exposure and Protective Advance Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Protective Advance
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Borrower’s obligations corresponding to such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

 

58



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure and
Protective Advance Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Revolving Percentage.

2.24 Incremental Facilities. (a) The Borrower and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders shall
make, obtain or increase the amount of their Commitments (any such new or
increased Commitments, “Incremental Commitments”) by executing and delivering to
the Administrative Agent an Increased Facility Activation Notice specifying
(x) the amount of such Incremental Commitments and (y) the applicable Increased
Facility Closing Date (which shall be a date not less than 10 Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such earlier date as shall be agreed by the Administrative Agent)); provided
that (i) with respect to any Increased Facility Closing Date, the Incremental
Commitments shall be in a minimum amount of $10,000,000, (ii) the aggregate
amount of Incremental Commitments obtained after the Second Amendment Effective
Date pursuant to this Section 2.24 shall not exceed $100,000,000 and
(iii) Incremental Commitments may be made no more than two times after the
Second Amendment Effective Date (or such greater number as may be agreed by the
Administrative Agent in its sole discretion). No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.24(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit I-2, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) Unless otherwise agreed or otherwise directed by the Administrative Agent,
on each Increased Facility Closing Date, the Borrower shall borrow Revolving
Loans under the relevant Incremental Commitments from each Lender participating
in the relevant increase in an amount determined by reference to the amount of
each Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar
Tranche) which would then have been outstanding from such Lender if (i) each
such Type or Eurodollar Tranche had been borrowed or effected on such Increased
Facility Closing Date and (ii) the aggregate amount of each such Type or
Eurodollar Tranche requested to be so borrowed or effected had been
proportionately increased. The Eurodollar Base Rate applicable to any Eurodollar
Loan borrowed pursuant to the preceding sentence shall equal the Eurodollar Base
Rate then applicable to the Eurodollar Loans of the other Lenders in the same
Eurodollar Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Borrower and the
relevant Lender..

 

59



--------------------------------------------------------------------------------

(d) [Reserved].

(e) It shall be a condition precedent to the availability of any Incremental
Commitments that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to the
making of such Incremental Commitments, (ii) the representations and warranties
set forth in each Loan Document shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) on and as of the
Increased Facility Closing Date immediately prior to and immediately after
giving effect to the making of such Incremental Commitments, except to the
extent expressly made as of an earlier date, in which case they shall be so true
and correct as of such earlier date and (iii) the Borrower shall have delivered
such legal opinions, board resolutions, secretary’s certificate, officer’s
certificate and other documents as shall be reasonably requested by the
Administrative Agent in connection with any Incremental Commitments.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall not issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the Total Revolving Extensions of Credit would exceed the
Line Cap, subject to the authority of the Administrative Agent, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.3.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance (or
such longer period as agreed to by the applicable Issuing Lender in its sole
discretion) and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if the issuance of such Letter of Credit would (i) violate one or more
policies of the Issuing Lender applicable to letters of credit generally or
(ii) conflict with, or cause the Issuing Lender or any L/C Participant to exceed
any limits imposed by, any applicable Requirement of Law.

(c) The parties hereto agree that the Existing Letters of Credit shall be deemed
to be Letters of Credit for all purposes under this Agreement, without any
further action by the Borrower, the Issuing Lender or any other Person.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

60



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Revolving Loans that are Eurodollar Loans, shared ratably
among the Revolving Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee of 0.125% per annum on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on each
Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Revolving Loans that are ABR Loans. A certificate
of the Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

61



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. The Issuing Lender shall not have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or message or advice, however transmitted, in connection with any Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender

 

62



--------------------------------------------------------------------------------

shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
consolidated Restricted Subsidiaries as of and for the 12 months ended March 30,
2015 (including the notes thereto) (the “Pro Forma Financial Statements”),
copies of which have heretofore been furnished to each Lender, have been
prepared giving effect (as if such events had occurred on such date (in the case
of the balance sheet) or at the beginning of such period (in the case of the
statement of income)) to the consummation of the Transactions and the payment of
fees and expenses in connection therewith. The Pro Forma Financial Statements
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and present fairly in all material respects and on
a pro forma basis the estimated financial condition and results of operations of
Borrower and its consolidated Restricted Subsidiaries as of and for the 12
months ended at March 30, 2015, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of
such period, as applicable.

(b) The audited consolidated balance sheets of the Borrower and its consolidated
Restricted Subsidiaries as at January 2, 2017, January 1, 2018 and December 31,
2018, and the related consolidated statements of income, stockholders’ equity
and cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP, present
fairly, in all material respects, the consolidated financial condition of the
Borrower and its consolidated Restricted Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
the Borrower and its consolidated Restricted Subsidiaries as at April 1, 2019,
and the related unaudited consolidated statement of income, stockholders’ equity
and cash flow for the three-month period ended on such date, present fairly, in
all material respects, the consolidated financial condition of the Borrower and
its consolidated Restricted Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flow for the three-month
period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein), except that the interim financial statements are subject
to year-end adjustments and are lacking footnote disclosures.

 

63



--------------------------------------------------------------------------------

(c) The audited consolidated balance sheets of the Target and its consolidated
Subsidiaries as at December 31, 2012, December 31, 2013 and December 31, 2014,
and the related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young LLP, present fairly, in all material
respects, the consolidated financial condition of the Target and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheet of the Target and its
consolidated Subsidiaries as at March 31, 2015, and the related unaudited
consolidated statement of income, stockholders’ equity and cash flow for the
three-month period ended on such date, present fairly, in all material respects,
the consolidated financial condition of the Target and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flow for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), except that the
interim financial statements are subject to year-end adjustments and are lacking
footnote disclosures.

(d) As of the Second Amendment Effective Date, no Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are required by GAAP to be reflected
on a balance sheet or in the notes thereto and that are not reflected in the
most recent financial statements referred to in clauses (b) and (c) above.
Except as reflected in filings made by the Borrower with the SEC since
December 31, 2018, during the period from December 31, 2018 to and including the
Second Amendment Effective Date there has been no Disposition by any Group
Member of any material part of its business or property.

4.2 No Change. Since December 31, 2018, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or similar organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. (a) Each Loan Party has the
corporate or similar organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to obtain extensions of credit hereunder. Each Loan Party
has taken all necessary corporate or similar organizational action to

 

64



--------------------------------------------------------------------------------

authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Acquisition and the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (ii) the filings referred to in Section 4.19.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except for violations
that could not reasonably be expected to have a Material Adverse Effect, and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, free and clear of all Liens, except as permitted by Section 7.3, and
the use thereof and the conduct of each of the Group Members does not infringe
in any material respect upon the rights of any Person. No material claim has
been asserted or is pending by any Person challenging or questioning the use of
any material Intellectual Property or the validity or effectiveness of any
material Intellectual Property, nor does the Borrower know of any valid basis
for any such material claim.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
(i)

 

65



--------------------------------------------------------------------------------

any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member, or (ii) to
the extent that the failure to file or pay, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used, directly or indirectly, (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board. No more than 25% of the value of the assets of the Group Members
consist of “margin stock” as so defined. If requested by the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) each Group Member and each of
their respective ERISA Affiliates (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Code and other
federal and state laws and the regulations and published interpretations
thereunder with respect to each Plan and Pension Plan and have performed all
their obligations under each Plan and Pension Plan; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur, and no ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (c) each Plan or Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS covering such plan’s most recently
completed five-year remedial amendment cycle in accordance with Revenue
Procedure 2007-44, I.R.B. 2007-28, indicating that such Plan or Pension Plan is
so qualified and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code or an application for such a determination is currently pending before the
Internal Revenue Service and, to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of the most recent determination letter
which would cause such Plan or Pension Plan to lose its qualified status; (d) no
liability to the PBGC (other than required premium payments), the IRS, any Plan
or Pension Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by any Group Member or any of their ERISA Affiliates;
(e) each of the Group Members’ ERISA Affiliates has complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
is not in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan; (f) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by any Group Member or any ERISA Affiliate or to which any Group
Member or any ERISA Affiliate has an obligation to contribute have been accrued
in accordance with ASC Topic 715-60; (g) as of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, no
Group Member nor any of their

 

66



--------------------------------------------------------------------------------

respective ERISA Affiliates has any potential liability for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA; (h) there has been no Prohibited Transaction or
violation of the fiduciary responsibility rules with respect to any Plan or
Pension Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect; and (i) neither any Group Member nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (i) on the Second Amendment Effective Date, those listed on Schedule 4.13
hereto and (ii) thereafter, Pension Plans not otherwise prohibited by this
Agreement. The present value of all accumulated benefit obligations under each
Pension Plan, did not, as of the close of its most recent plan year, exceed by
more than $10,000,000 the fair market value of the assets of such Pension Plan
allocable to such accrued benefits (determined in both cases using the
applicable assumptions under Section 430 of the Code and the Treasury
Regulations promulgated thereunder), and the present value of all accumulated
benefit obligations of all underfunded Pension Plans did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Pension Plans (determined in both cases using the applicable assumptions under
Section 430 of the Code and the Treasury Regulations promulgated thereunder).

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries; Capital Stock. As of the Second Amendment Effective Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options and restricted stock units granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Restricted Subsidiary, except
(i) with respect to Capital Stock of Loan Parties, as created by the Loan
Documents or the Term Loan Documents and (ii) otherwise, as permitted by this
Agreement.

4.16 Use of Proceeds. The proceeds of the Revolving Loans and the Letters of
Credit, shall be used for general corporate purposes (including Permitted
Acquisitions and other Investments permitted by this Agreement).

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

67



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. The statements and information contained in
this Agreement, the other Loan Documents, and the other documents, certificates
and statements furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, did not
contain as of the date such statements, information, documents or certificates
were so furnished, any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Closing Date, the representations and warranties
contained in the Acquisition Documentation are true and correct in all material
respects. There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Collateral
described in the Guarantee and Collateral Agreement, when such Pledged
Collateral is delivered (in accordance with the Intercreditor Agreement) to the
Administrative Agent or the Term Loan Administrative Agent (together with a
properly completed and signed undated endorsement), in the case of Collateral
consisting of Deposit Accounts or Securities Accounts, when such

 

68



--------------------------------------------------------------------------------

Deposit Accounts or Securities Accounts, as applicable, are subject to an
Account Control Agreement (as defined in the Guarantee and Collateral Agreement)
and in the case of the other Collateral described in the Guarantee and
Collateral Agreement that can be perfected by the filing of such financing
statement or other filing, when financing statements and other filings specified
on Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to the Lien of any other Person (except (i) in
the case of Collateral other than Capital Stock, Liens permitted by Section 7.3
and (ii) in the case of Collateral consisting of Capital Stock, Liens on such
Collateral securing the obligations outstanding under the Term Loan Documents).

(b) Each of the Mortgages, upon execution and delivery by the parties thereto,
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Mortgages are
filed in the offices specified in the local counsel legal opinions delivered in
connection with such Mortgages, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to the Lien of any other Person (except Liens
permitted by Section 7.3). Schedule 1.1B lists, as of the Second Amendment
Effective Date, each parcel of owned real property located in the United States
and held by the Borrower or any Subsidiary Guarantor upon which a Mortgage will
be granted to the Administrative Agent.

4.20 Solvency. As of the Second Amendment Effective Date and after giving effect
to the Transactions, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

4.21 Senior Indebtedness. The Obligations, and the obligations of each
Subsidiary Guarantor under the Guarantee and Collateral Agreement, constitute
“senior debt” or “senior indebtedness” (or any comparable term) under all
Indebtedness that is subordinated or required to be subordinated in right of
payment to the Obligations (if applicable).

4.22 Regulation H. Other than as set forth in any flood hazard determination
obtained by, or delivered to, the Administrative Agent, no Mortgage encumbers
improved real property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the Flood
Laws.

4.23 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation, including any
amendments, supplements or modifications with respect thereto.

4.24 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure material
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees, and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

69



--------------------------------------------------------------------------------

4.25 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person party thereto.

(b) Acquisition. Substantially concurrently with the occurrence of the Closing
Date and the making by each Lender of its initial extension of credit hereunder,
the Acquisition shall have been consummated pursuant to the Acquisition
Documentation, and no provision thereof shall have been amended or waived, and
no consent or direction shall have been given thereunder, in any manner
materially adverse to the interests of the Arrangers or the Lenders without the
prior written consent of the Arrangers (such consent not to be unreasonably
withheld or delayed).

(c) Other Indebtedness.

(i) The Administrative Agent shall have received evidence reasonably
satisfactory to it that on or prior to the Closing Date (x) the Term Loan Credit
Agreement is in full force and effect and (y) the Borrower received at least
$950,000,000 in gross cash proceeds from borrowings under the Term Loan Credit
Agreement.

(ii) Prior to or substantially concurrently with the initial extensions of
credit under this Agreement on the Closing Date, (A) all existing material
Indebtedness for borrowed money (other than the Convertible Notes, the Asia
Facility and the 2019 Senior Secured Notes) of the Borrower, the Target and
their respective Subsidiaries shall have been repaid in full (such repayment,
the “Existing Indebtedness Refinancing”), (B) (x) an irrevocable notice of full
redemption shall have been sent to the holders of the 2019 Senior Secured Notes
in accordance with Section 3.07(e) of the 2019 Senior Secured Notes Indenture
providing for redemption in full of the 2019 Senior Secured Notes no later than
June 30, 2015 and (y) the amount sufficient to pay and discharge in full the
obligations of the Loan Parties under the 2019 Senior Secured Notes on the
redemption date set forth in such notice of full redemption shall have been
irrevocably deposited with the 2019 Senior Secured Notes Trustee (the actions
described in this clause (B), the “Satisfaction and Discharge”) and (C) all
Liens granted in connection with the foregoing shall have been terminated such
that on the Closing Date, after giving effect to Transactions, none of the
Borrower or any of its Restricted Subsidiaries shall have any material
Indebtedness for borrowed money other than (i) any Indebtedness outstanding
under the Term Loan Credit Agreement, (ii) Indebtedness outstanding under this
Agreement, (iii) the Convertible Notes and (iv) Indebtedness outstanding under
the Asia Facility.

 

70



--------------------------------------------------------------------------------

(d) Pro Forma Financial Statements; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements, (ii) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of the Borrower and its Subsidiaries and the Target and its
Subsidiaries for the 2012, 2013 and 2014 fiscal years, (iii) unaudited
consolidated balance sheets and related statements of income and stockholders’
equity of each of the Borrower and its Subsidiaries and the Target and its
Subsidiaries for the fiscal quarter ended March 30, 2015 (in the case of the
Borrower and its Subsidiaries) and March 31, 2015 (in the case of the Target and
its Subsidiaries) and (iv) statements of cash flows of each of the Borrower and
its Subsidiaries and the Target and its Subsidiaries for the three-month period
ended on March 30, 2015 (in the case of the Borrower and its Subsidiaries) and
March 31, 2015 (in the case of the Target and its Subsidiaries).

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(f) Fees. All costs, fees and expenses required to be paid by the Borrower to
the Administrative Agent, the Arrangers, the Documentation Agent and the Lenders
in connection with this Agreement (including the reasonable and documented fees
and expenses of legal counsel to the Administrative Agent) and all costs, fees
and expenses required to be paid by the Borrower pursuant to the letter
agreement, dated as of October 31, 2014, among the Borrower, J.P. Morgan
Securities LLC and Barclays Capital Inc. (including the reasonable and
documented fees and expenses of legal counsel to the J.P. Morgan Securities LLC
and Barclays Capital Inc.) shall have been paid or shall have been authorized to
be deducted from the proceeds of the initial extensions of credit under this
Agreement to the extent due and invoiced to the Borrower.

(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(h) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Greenberg Traurig, LLP, counsel to the Borrower and its
Restricted Subsidiaries, and certain other local counsel to the Borrower and its
Restricted Subsidiaries, each in form and substance reasonably acceptable to the
Administrative Agent.

(i) Pledged Stock; Stock Powers; Pledged Notes. The Term Loan Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated endorsement for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
(without undue burden or expense) to deliver to

 

71



--------------------------------------------------------------------------------

the Term Loan Administrative Agent the certificates and undated stock powers
required by clause (i) above and the promissory notes and related transfer forms
required by clause (ii) above, such certificates, stock powers, promissory notes
and/or transfer forms are not delivered as of the Closing Date, delivery of such
items (other than any certificates representing the shares of Capital Stock of
Domestic Subsidiaries) shall not be a condition to the agreement of each Lender
to make the initial extension of credit requested to be made by it (but shall be
required to be satisfied within 90 days of the Closing Date (or such later date
as the Administrative Agent or the Term Loan Representative may agree in its
reasonable discretion)).

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts (without undue burden
and expense) to satisfy the requirement set forth in this Section 5.1(j), such
requirement is not satisfied as of the Closing Date, the satisfaction of such
requirement (other than with respect to the filing of any Uniform Commercial
Code financing statement) shall not be a condition to the agreement of each
Lender to make the initial extension of credit requested to be made by it (but
shall be required to be satisfied within 90 days of the Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion)).

(k) Mortgages, etc. (i) The Borrower or the applicable Subsidiary Guarantor
shall, with respect to each Mortgaged Property, deliver to the Administrative
Agent, as mortgagee or beneficiary, as applicable, for the ratable benefit of
itself and the Secured Parties, fully executed counterparts of Mortgages, duly
executed and acknowledged by the Borrower or such Subsidiary Guarantor, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording of filing thereof and evidence of the
completion (or satisfactory arrangements for the completion) of all recordings
and filings of such Mortgage (and payment of any taxes or fees in connection
therewith), together with any necessary fixture filings, as may be necessary to
create a valid, perfected Lien, with the priority required by the Intercreditor
Agreement, subject to Permitted Liens, against the Mortgaged Properties
purported to be covered thereby

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
reasonably satisfactory to them, dated a date reasonably satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, or in lieu thereof, or existing surveys, together
with any affidavits required by the Title Insurance Company as shall be
sufficient to enable the Title Insurance Company to remove any standard survey
exceptions from the Mortgaged Policies and issue customary survey-dependent
endorsements to the applicable Mortgage Policy.

 

72



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received mortgagee’s title insurance
policies in favor of the Administrative Agent, and its successors and/or
assigns, in the form necessary, with respect to the property purported to be
covered by the applicable Mortgages, to insure that the interests created by the
Mortgages constitute valid Liens thereon, with the priority required by the
Intercreditor Agreement, free and clear of all Liens, defects and encumbrances,
other than Permitted Liens, and such policies shall also include, to the extent
available, all such endorsements as shall be reasonably required in transactions
of similar size and purpose and shall be accompanied by evidence of the payment
in full by the Borrower or the applicable Subsidiary Guarantor of all premiums
thereon (or that satisfactory arrangements for such payment have been made). The
Administrative Agent shall also have received evidence satisfactory to it that
all charges for mortgage recording taxes and all related expenses, if any, have
been paid.

(iv) The Administrative Agent shall have received (A) with respect to any
Mortgaged Property that contains one or more buildings, a “life-of-loan standard
flood hazard determination”, (B) if any of the buildings on such Mortgaged
Property is located in a special flood area, a policy of flood insurance that
(1) covers each such parcel and the building(s) located thereon, (2) is written
in an amount that is reasonably satisfactory to the Administrative Agent and
otherwise in compliance with the coverage required with respect to the
particular type of property under the National Flood Insurance Act of 1968, and
(3) has a term ending not later than the maturity of the Indebtedness secured by
such Mortgage and (C) if such Mortgaged Property is located in a special flood
hazard area, confirmation that the Borrower has received the notice required
pursuant to Regulation H of the Board.

(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.

(vi) The Administrative Agent shall have received, with respect to each of the
Mortgaged Properties owned on the Closing Date, such local counsel opinions and
opinions of counsel in the jurisdiction of organization of the owner of the
applicable Mortgaged Properties.

Notwithstanding anything to the contrary contained in this Section 5.1(k), if
the Loan Parties have used commercially reasonable efforts (without undue burden
and expense) to satisfy the requirements set forth in this Section 5.1(k) and
such requirements are not satisfied as of the Closing Date, the satisfaction of
such requirements shall not be a condition to the agreement of each Lender to
make the initial extension of credit requested to be made by it (but shall be
required to be satisfied within 90 days of the Closing Date (or such later date
as the Administrative Agent or the Term Loan Representative may agree in its
reasonable discretion)).

(l) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Responsible Officer in the form of Exhibit L.

(m) Insurance. The Administrative Agent shall have received insurance
certificates with respect to Inventory satisfying the requirements of
Section 5.12 of the Guarantee and Collateral Agreement.

 

73



--------------------------------------------------------------------------------

(n) Specified Representations. Each of the Specified Representations shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date, except to the extent expressly made
as of an earlier date, in which case such Specified Representations shall have
been so true and correct in all material respects (or in all respects if
qualified by materiality) on and as of such earlier date.

(o) Specified Acquisition Agreement Representations. Each of the Specified
Acquisition Agreement Representations shall be true and correct in all respects
as of the Closing Date, except to the extent expressly made as of an earlier
date, in which case such Specified Acquisition Agreement Representations shall
have been true and correct in all respects as of such earlier date.

(p) Local Law Pledge Documents. The Administrative Agent shall have received,
solely with respect to the Capital Stock of any material Foreign Subsidiary that
is a Wholly Owned Subsidiary of any Loan Party that constitutes Collateral,
(i) all local law pledge, charge or similar agreements in respect of such
Capital Stock in favor of the Administrative Agent for the benefit of the
Secured Parties as the Administrative Agent shall reasonably request, in each
case duly executed and delivered by the relevant Loan Party and the
Administrative Agent, (ii) all other documentation and instruments the
Administrative Agent deems necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in such Capital Stock under the relevant local law that is
prior and superior in right to the Lien of any other Person (except Liens
arising under the Term Loan Security Documents) and (iii) local law opinions
relating to such local law pledge, charge or similar agreement, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary contained in this
Section 5.1(p), if the Loan Parties have used commercially reasonable efforts
(without undue burden and expense) to satisfy the requirements set forth in this
Section 5.1(p) and such requirements are not satisfied by the Closing Date, the
satisfaction of such requirements shall not be a condition to the agreement of
each Lender to make the initial extension of credit requested to be made by it
(but shall be required to be satisfied within 90 days of the Closing Date (or
such later date as the Administrative Agent or the Term Loan Representative may
agree in its reasonable discretion)).

(q) PATRIOT Act. The Administrative Agent shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
about any Loan Party reasonably requested by the Administrative Agent in writing
at least 10 Business Days prior to the Closing Date and that the Administrative
Agent reasonably determines is required by United States bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(r) Target Material Adverse Effect. (i) Except as set forth in the Company
Disclosure Schedule (as defined in the Acquisition Agreement as of the
Acquisition Signing Date) or as set forth in the Company SEC Reports (as defined
in the Acquisition Agreement as of the Acquisition Signing Date) filed from and
after January 1, 2014 and prior to the date of the Acquisition Agreement
(excluding all disclosures in any “Risk Factors” section and any disclosures
included in any such Company SEC Reports that are forward looking in nature),
but only to the extent such disclosure is reasonably apparent from a reading of
such Company SEC Reports that such disclosure relates to Section 4.10(b) of the
Acquisition Agreement, since December 31, 2013, through the date of the
Acquisition Agreement, there has not been an event, occurrence, condition,
change, development, state of facts or circumstance that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

(ii) Since the date of the Acquisition Agreement, there shall not have been any
event, occurrence, condition, change, development, state of facts or
circumstance that has had, or would reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect

(s) Inventory Appraisal and Field Examination. The Administrative Agent shall
have received (i) a field examination conducted by the Administrative Agent or
its designee of the Accounts, Inventory and related working capital matters of
the Borrower and its Subsidiaries (other than the Target and its Subsidiaries)
and of the related data processing and other systems of the Borrower and its
Subsidiaries (other than the Target and its Subsidiaries ), the results of which
shall be satisfactory to the Administrative Agent in its Permitted Discretion
and (ii) an appraisal of the Inventory of the Borrower and its Subsidiaries
(other than the Target and its Subsidiaries) from a firm (or firms) satisfactory
to the Administrative Agent, which appraisal(s) shall be satisfactory to the
Administrative Agent in its Permitted Discretion.

(t) Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate, prepared as of April 27, 2015; provided
that with respect to the Target, the information set forth in such Borrowing
Base Certificate shall be generally consistent with the information provided by
the Target under the Existing Target Credit Facility.

(u) Deposit Account Control Agreements. The Administrative Agent shall have
received Deposit Account Control Agreements required to be delivered pursuant to
the Guarantee and Collateral Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
(without undue burden and expense) to satisfy the requirement set forth in this
Section 5.1(u), such requirement is not satisfied as of the Closing Date, the
satisfaction of such requirement shall not be a condition to the agreement of
each Lender to make the initial extension of credit requested to be made by it
(but shall be required to be satisfied within 90 days of the Closing Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion)).

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (other than its
initial extension of credit on the Closing Date and other than with respect to
any Protective Advance) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except to
the extent expressly made as of an earlier date, in which case such
representations and warranties shall have been so true and correct as of such
earlier date.

 

75



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (other than the initial extensions of credit on the Closing Date and
other than with respect to a Protective Advance) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and, in the
case of Sections 6.3 through 6.8, 6.10, and 6.13, shall cause each of its
Restricted Subsidiaries to and, in the case of Section 6.12, shall cause each of
its Domestic Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, on behalf of each
Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG, LLP or other independent certified public accountants of
nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for such quarter and/or the portion of the fiscal year through the end of such
quarter, as required by applicable SEC rules, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year (or, in the case of the balance sheet, as of the end of the
previous fiscal year), certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes);

(c) during any period commencing on a day (a) on which a Specified Event of
Default has occurred and is continuing or (b) occurring on or after the Second
Amendment Effective Date, on which Availability is less than the greater of (i)
10% of the Line Cap and (ii) $14,000,000 and continuing until any later date on
which (x) no Specified Event of Default shall be continuing and (y) on any such
date occurring on or after the Second Amendment Effective Date, Availability
shall have exceeded the threshold set forth in clause (b) above for at least 30
consecutive days, as soon as available, but in any event not later than 30 days
after the end of each calendar month of the Borrower, the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such month and the related unaudited consolidated statements of income and cash
flows for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and

 

76



--------------------------------------------------------------------------------

(d) if any Unrestricted Subsidiary exists, concurrently with each delivery of
financial statements under clause (a), (b) or (c) above, financial statements
(in substantially the same form as the financial statements delivered pursuant
to clause (a), (b) or (c) above, as applicable) prepared on the basis of
consolidating the accounts of the Borrower and its Restricted Subsidiaries and
treating any Unrestricted Subsidiaries as if they were not consolidated with the
Borrower, together with an explanation of reconciliation adjustments in
reasonable detail.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to Section 6.1(a), (b), (c) or
(d) or Section 6.2(c) or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant Internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent) or (ii) such documents are
filed of record with the SEC; provided that, upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent. The Administrative Agent shall have no obligation to request the delivery
of or to maintain or deliver to Lenders paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

6.2 Certificates; Borrowing Base; Other Information. Furnish to the
Administrative Agent, on behalf of each Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Sections 6.1(a) and 6.1(b), (i) a Compliance Certificate executed by a
Responsible Officer, which Compliance Certificate shall (x) include a statement
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (y) in
the case of quarterly or annual financial statements, set forth, in reasonable
detail, the calculation of the Consolidated Fixed Charge Coverage Ratio for the
Reference Period ending as of the last day of the fiscal year or fiscal quarter
for which financial statements are being delivered pursuant to Section 6.1 and
(ii) in the case of quarterly or annual financial statements, to the extent not
previously disclosed to the Administrative Agent, (x) a description of any
change in the jurisdiction of organization of any Loan Party, (y) a list of any
material Intellectual Property acquired or created by any Loan Party and (z) a
description of any Person that has become a Group Member, a Restricted
Subsidiary or an Unrestricted Subsidiary, in each case since the date of the
most recent report delivered pursuant to this clause (ii) (or, in the case of
the first such report so delivered, since the Closing Date);

 

77



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

(d) within 45 days after the end of each fiscal quarter of the Borrower (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;

(e) promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its public debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Pension Plan; provided, that if the relevant Group Members
or ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;

(g) as soon as available but in any event within 20 Business Days of the end of
each calendar month (or within five Business Days of the end of each week during
a Full Cash Dominion Period), as of the last day of the period then ended, a
Borrowing Base Certificate, the information supporting the Borrowing Base
calculation required by the Borrowing Base Certificate (including the
information set forth on the schedule of reporting requirements attached thereto
(in each case as modified from time to time by the Administrative Agent in its
Permitted Discretion)) and any additional reports or information with respect to
the Borrowing Base as the Administrative Agent may reasonably request; and

(h) promptly, such (x) additional financial and other information as the
Administrative Agent may from time to time reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

78



--------------------------------------------------------------------------------

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including Taxes), except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves to the extent required by GAAP with respect thereto
have been provided on the books of the relevant Group Member or (b) the failure
to make such payments, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) maintain in effect and enforce policies and procedures designed to ensure
material compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.5 Maintenance of Property; Insurance. (a) Keep all property necessary in its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to so maintain such property could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.6 Inspection of Property; Books and Records; Discussions; Appraisals; Field
Examinations. (a) (i) Keep proper books of records and account in which full,
true and correct (in all material respects) entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (ii) upon reasonable prior notice,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and, accompanied by one or more officers or designees of the Borrower if
requested by the Borrower, with their independent certified public accountants;
provided that excluding any such visits and inspections during the continuation
of an Event of Default (x) only the Administrative Agent, acting individually or
on behalf of the Lenders may exercise rights under this Section 6.6(b) and
(y) the Administrative Agent shall not exercise rights under this Section 6.6(b)
more often than one time during any calendar year.

(b) No more than once in each twelve month period, at the request of the
Administrative Agent, the Loan Parties will cooperate with an appraiser selected
and engaged by the Administrative Agent to provide Inventory appraisals or
updates thereof, prepared on a basis reasonably satisfactory to the
Administrative Agent, such appraisals and updates to include information
required by applicable law and regulations; provided that (i) if a Specified
Event of Default has occurred and is continuing, there shall be no limitation on
the number or frequency of such appraisals and (ii) if Availability is less than
or equal to the greater of (x) 15% of the Line Cap and (y) $21,000,000 for a
period of five consecutive Business Days, the Loan Parties will cooperate with
the Administrative Agent to provide such appraisals (at the request of the
Administrative Agent) up to two times during the twelve month period commencing
with any month during which clause (ii) is triggered. For purposes of this
Section 6.6(b), it is understood and agreed that a single appraisal may consist
of appraisals conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. All such appraisals shall be commenced
upon reasonable notice to the Borrower and performed during normal business
hours of the Borrower, and all reasonable out-of-pocket costs of such appraisals
shall be at the sole expense of the Loan Parties.

 

79



--------------------------------------------------------------------------------

(c) No more than once in each twelve month period, at the request of the
Administrative Agent, the Loan Parties will permit, upon reasonable notice, the
Administrative Agent or its designee to conduct a field examination to ensure
the adequacy of Collateral included in any Borrowing Base and related reporting
and control systems; provided that (i) if a Specified Event of Default has
occurred and is continuing, there shall be no limitation on the number or
frequency of such field examinations and (ii) if Availability is less than or
equal to the greater of (x) 15% of the Line Cap and (y) $21,000,000 for a period
of five consecutive Business Days, the Loan Parties will permit the
Administrative Agent to conduct such examinations (at the request of the
Administrative Agent) up to two times during the twelve month period commencing
with any month during which clause (ii) above is triggered. For purposes of this
Section 6.6(c), it is understood and agreed that (i) a single field examination
may be conducted at multiple relevant sites and involve one or more relevant
Loan Parties and their assets and (ii) the Administrative Agent shall use
commercially reasonable efforts to coordinate any such field exams. All such
field examinations shall be commenced upon reasonable notice to the Borrower and
performed during normal business hours of the Borrower, and all reasonable
out-of-pocket costs of such field examinations shall be at the sole expense of
the Loan Parties.

6.7 Notices. Promptly give notice to the Administrative Agent, on behalf of each
Lender, of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) (i) as soon as reasonably possible upon becoming aware of the occurrence of
or forthcoming occurrence of any material ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of the other Group
Members or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;
and (ii) with reasonable promptness, upon the Administrative Agent’s reasonable
request, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower, any of the other Group Members
or any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; (2) all notices received by the Borrower, any of the other Group
Members or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning a material ERISA Event; and (3) copies of such other
documents or governmental reports or filings relating to any Plan or Pension
Plan as the Administrative Agent shall reasonably request; and

(e) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

80



--------------------------------------------------------------------------------

6.8 Environmental Laws. (a) Comply with, and ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, in each
case, except for events or matters that could not reasonably be expected to have
a Material Adverse Effect.

(b) Promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to which an appeal has been timely and properly taken in good faith, and
provided that the pendency of any and all such appeals could not reasonably be
expected to give rise to a Material Adverse Effect.

6.9 [Reserved].

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (w) any property described in
paragraph (b), (c) or (d) below, (x) any property subject to a Lien expressly
permitted by Section 7.3(g), (y) so long as the Term Loan Obligations Payment
Date has not occurred, any Term Loan Priority Collateral as to which the Term
Loan Representative determines, in its reasonable discretion and in consultation
with the Borrower, that the cost of obtaining a security interest therein is
excessive in relation to the value of the security to be afforded thereby) and
(z) any property (other than Term Loan Priority Collateral) as to which the
Administrative Agent determines, in its reasonable discretion and in
consultation with the Borrower, that the cost of obtaining a security interest
therein is excessive in relation to the value of the security to be afforded
thereby) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected security interest in such
property with the priority required by the Intercreditor Agreement, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Loan Party (including a Person that owns such real property
and becomes a Loan Party pursuant to this Section 6.10) (other than (i) any such
real property subject to a Lien expressly permitted by Section 7.3(g) and
(ii) any real property as to which the Administrative Agent (or, so long as the
Term Loan Obligations Payment Date has not occurred, the Term Loan
Representative) determines, in its reasonable discretion and in consultation
with the Borrower, that the cost of obtaining a security interest therein is
excessive in relation to the value of the security to be afforded thereby),
within sixty (60) days after the acquisition thereof (or such later date as the
Administrative Agent (or, so long as the Term Loan Obligations Payment Date has
not occurred, the Term Loan Representative) shall agree to in its sole
discretion) execute and deliver to the Administrative Agent the documents and
instruments required under Section 5.1(k) (including any legal opinions as the
Administrative Agent may reasonably request). Notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property acquired by any Loan Party after the Second Amendment Effective Date
until the date that is (a) if such real property is not located in a “special
flood hazard area”, ten (10) Business Days or (b) if such real property is
located in a “special flood hazard area”, twenty (20) days, after the
Administrative Agent has delivered to the Lenders the following documents in
respect of such real property: (i) a completed flood hazard determination from a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the applicable Loan Parties of that fact and
(if applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Parties of such notice; and (iii) if required by Flood Laws, evidence of
required flood insurance.

 

81



--------------------------------------------------------------------------------

(c) With respect to any new Domestic Subsidiary (other than any Immaterial
Subsidiary, any CFC Holding Company or any Subsidiary of a Foreign Subsidiary or
of a CFC Holding Company) created or acquired after the Closing Date by any Loan
Party (which, for the purposes of this paragraph (c), shall include (1) any
existing Subsidiary (other than an Immaterial Subsidiary) that becomes a
Domestic Subsidiary that is not a CFC Holding Company or a Subsidiary of a
Foreign Subsidiary or a CFC Holding Company and (2) any existing Subsidiary that
ceases to be an Immaterial Subsidiary (and that is not a CFC Holding Company)),
within thirty (30) days after the creation or acquisition of such new Domestic
Subsidiary (or such later date as the Administrative Agent (or, so long as the
Term Loan Obligations Payment Date has not occurred, the Term Loan
Representative) shall agree to in its sole discretion) (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or reasonably advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest with the priority required by the Intercreditor
Agreement in the Capital Stock of such new Subsidiary that is owned by any Loan
Party, (ii) subject to the Intercreditor Agreement, deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated endorsements, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or reasonably advisable to grant to the Administrative Agent
for the benefit of the Secured Parties a perfected security interest with the
priority required by the Intercreditor Agreement in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) subject to the
Intercreditor Agreement, to deliver to the Administrative Agent a certificate of
such Subsidiary, substantially in the form of Exhibit C, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d) With respect to any new CFC Holding Company or Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (d), shall include any existing Subsidiary that becomes a CFC
Holding Company or a Foreign Subsidiary), within sixty (60) days after the
creation or acquisition of such new CFC Holding Company or Foreign Subsidiary
(or such later date as the Administrative Agent (or, so long as the Term Loan
Obligations Payment Date has not occurred, the Term Loan Representative) shall
agree to in its sole discretion) (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest with the priority required by the Intercreditor Agreement in
the Capital Stock of such CFC Holding Company or Foreign Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such CFC Holding Company or
Foreign Subsidiary be required to be so pledged), (ii) subject to the
Intercreditor Agreement, deliver to the Administrative Agent the certificates
representing such pledged Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party and take such other action as the Administrative Agent deems necessary or
reasonably advisable to perfect the Administrative Agent’s security interest
therein; provided, that such Loan Party shall be required to provide a local law
pledge agreement with respect to such Capital Stock (and local law opinions
relating to such local law pledge agreement, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent) as reasonably requested by the Administrative Agent.

 

82



--------------------------------------------------------------------------------

6.11 Designation of Subsidiaries. The Borrower may at any time after the Closing
Date designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer specifying such
designation and certifying that the conditions to such designation set forth in
this Section 6.11 are satisfied; provided that:

(a) both immediately before and immediately after any such designation, no Event
of Default shall have occurred and be continuing;

(b) after giving effect to such designation (and clause (c) below), the Borrower
is in compliance with the financial covenant set forth in Section 7.1 of the
Term Loan Credit Agreement (or prior to the first testing of such financial
covenant, the pro forma Consolidated Leverage Ratio for the Applicable Reference
Period is no greater than 4.50 to 1.00;

(c) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 6.11;

(d) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Subsidiary shall substantially simultaneously be designated as
an “Unrestricted Subsidiary” under the Term Loan Credit Agreement (and, to the
extent applicable, any other agreement governing Permitted Refinancing
Indebtedness in respect of the Term Loans) and in the case of a designation of
an Unrestricted Subsidiary as a Restricted Subsidiary, such Subsidiary shall
substantially simultaneously be designated as a “Restricted Subsidiary” under
the Term Loan Credit Agreement (and, to the extent applicable, any other
agreement governing Permitted Refinancing Indebtedness in respect of the Term
Loans).

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower in such Subsidiary on the date of
designation in an amount equal to the fair market value of the Borrower’s
Investment therein (as determined reasonably and in good faith by a Responsible
Officer). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

6.12 Deposit Account Control Agreements. With respect to any new Deposit Account
opened by a Loan Party after the Closing Date, deliver to the Administrative
Agent any Deposit Account Control Agreement required to be delivered pursuant to
the Guarantee and Collateral Agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

6.13 Post-Closing Covenants. (a) Satisfy, to the extent not satisfied as of the
Closing Date, the requirements set forth in Section 5.1(i), 5.1(j), 5.1(k),
5.1(p) and 5.1(u) within the time period set forth in the applicable Section.

(b) No later than 90 days after the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Administrative
Agent shall have received insurance certificates satisfying the requirements of
Section 5.12 of the Guarantee and Collateral Agreement.

 

83



--------------------------------------------------------------------------------

(c) No later than 90 days after the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Administrative
Agent shall have received an Acceptable Field Examination and an Acceptable
Inventory Appraisal.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

7.1 Consolidated Fixed Charge Coverage Ratio. During any period commencing on a
date (each a “Commencement Date”) (a) on which a Specified Event of Default has
occurred and is continuing or (b) occurring on or after Second Amendment
Effective Date on which Availability is less than the greater of (i) 10% of the
Line Cap and (ii) $14,000,000, and continuing until any later date on which
(x) no Specified Event of Default shall be continuing and (y) on any such date
occurring on or after Second Amendment Effective Date, Availability shall have
exceeded the threshold set forth in clause (b) above for at least 30 consecutive
days, permit the Consolidated Fixed Charge Coverage Ratio for the Applicable
Reference Period in effect at any such time (including, for the avoidance of
doubt, the Applicable Reference Period in effect on the applicable Commencement
Date) to be less than 1.00 to 1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under this Agreement;

(b) (i) Indebtedness of the Loan Parties under the Term Loan Credit Agreement in
an aggregate amount not to exceed $1,150,000,000, plus an additional amount so
long as at the time of incurrence thereof and after giving effect thereto
(excluding from Unrestricted Cash in the making of such pro forma calculation
the proceeds of such additional Indebtedness), the Consolidated Secured Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of incurrence of such additional Indebtedness, is not greater than
2.75:1.00 and (ii) and any Permitted Refinancing Indebtedness in respect
thereof;

(c) Indebtedness of (i) the Borrower to any Restricted Subsidiary, (ii) any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary and
(iii) any Restricted Subsidiary that is not a Subsidiary Guarantor to any other
Restricted Subsidiary that is not a Subsidiary Guarantor; provided that (x) any
Indebtedness of any Loan Party shall be unsecured and shall be subordinated in
right of payment to the Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
and (y) any such Indebtedness owing to any Loan Party shall be evidenced by a
promissory note which shall have been pledged pursuant to the Guarantee and
Collateral Agreement;

(d) Guarantee Obligations incurred by any Group Member of obligations of any
Group Member to the extent such obligations are not prohibited hereunder;
provided that (i) to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates and (ii) any Guarantee
Obligations

 

84



--------------------------------------------------------------------------------

incurred by any Loan Party of obligations of a Restricted Subsidiary that is not
a Loan Party shall be permitted to the extent (x) permitted pursuant to
Section 7.7(g)(iii), Section 7.7(h) or Section 7.7(t) or (y) the aggregate
amount of outstanding Guarantee Obligations incurred pursuant to this clause
(y), together with the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties outstanding under Section 7.2(o) and
Section 7.2(w), does not exceed the Non-Guarantor Debt Basket (as of the date of
incurrence pursuant to this clause (y));

(e) Indebtedness outstanding on the Second Amendment Effective Date and listed
on Schedule 7.2(e) and any Permitted Refinancing Indebtedness in respect
thereof;

(f) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(g) in an aggregate principal amount not to exceed at
any one time outstanding the greater of (i) $25,000,000 and (ii) 1.00% of
Consolidated Total Assets (as of the date incurred);

(g) Indebtedness representing deferred compensation to employees or directors of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

(h) Indebtedness incurred in the ordinary course of business and owed in respect
of any overdrafts and related liabilities arising from treasury, depository and
cash management services or in connection with any automated clearing-house
transfers of funds;

(i) Indebtedness arising under any Swap Agreement permitted by Section 7.11;

(j) Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;

(k) Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health, disability or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;

(n) Indebtedness in the form of purchase price adjustments (including in respect
of working capital), earnouts, deferred compensation, indemnification or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisitions or other
Investments permitted under Section 7.7 (other than Investments permitted under
clause 7.7(s)) or Dispositions permitted under Section 7.5 (other than
Dispositions permitted under Section 7.5(m);

 

85



--------------------------------------------------------------------------------

(o) (i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary in a transaction permitted
hereunder) after the Closing Date, or Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or such Restricted Subsidiary in a Permitted
Acquisition; provided that (x) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such assets
are acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired and (y) with respect to any Indebtedness of any
Person that becomes a Restricted Subsidiary or that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary, such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than by any such Person that so becomes a Restricted Subsidiary or is the
survivor of a merger with such Person and any of its Subsidiaries) and
(ii) Permitted Refinancing Indebtedness in respect of such Indebtedness;
provided that after giving effect to the applicable acquisition (or merger or
consolidation) or such assumption of Indebtedness, the Consolidated Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of such acquisition (or merger or consolidation) or assumption, is not
in excess of 3.75 to 1.00; provided further that the aggregate principal amount
of Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding
under this Section 7.2(o), together with the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding
under Section 7.2(w) and the aggregate amount of outstanding Guarantee
Obligations incurred by Loan Parties of obligations of Restricted Subsidiaries
that are not Loan Parties pursuant to clause (ii)(y) of the proviso to
Section 7.2(d), shall not exceed the Non-Guarantor Debt Basket (as of the date
of incurrence of Indebtedness pursuant to this Section 7.2(o);

(p) Indebtedness of any Restricted Subsidiary to the Borrower or any other Loan
Party to the extent such Indebtedness is permitted by Section 7.7(g)(iii),
Section 7.7(h) or Section 7.7(t); provided that any such Indebtedness owed to a
Loan Party shall be evidenced by a promissory note which shall have been pledged
pursuant to the Guarantee and Collateral Agreement;

(q) Indebtedness of the Borrower in respect of the 2015 Convertible Notes in an
aggregate principal amount not to exceed $32,000,000 and any Permitted
Refinancing Indebtedness in respect thereof;

(r) Indebtedness of the Borrower in respect of the 2020 Convertible Notes in an
aggregate principal amount not to exceed $250,000,000 and any Permitted
Refinancing Indebtedness in respect thereof;

(s) Indebtedness of any Restricted Subsidiaries that are not Loan Parties under
the Asia Facility in an aggregate outstanding principal amount not to exceed the
greater of (i) $200,000,000 and (ii) the sum of (x) 85% of “eligible accounts”
of the Restricted Subsidiaries party to the Asia Facility (which shall be
determined in accordance with the then-existing market eligibility criteria
applicable to secured asset-based loans in the applicable foreign jurisdictions)
and (y) 50% of the net orderly liquidation value of the “eligible inventory” of
the Restricted Subsidiaries party to the Asia Facility (which shall be
determined in accordance with the then-existing market eligibility criteria and
advance rates applicable to secured asset-based loans in the applicable foreign
jurisdictions), and any Permitted Refinancing Indebtedness in respect thereof;

 

86



--------------------------------------------------------------------------------

(t) (i) Permitted Additional Junior Lien Indebtedness of any Loan Party so long
as, at the time of incurrence of such Permitted Additional Junior Lien
Indebtedness, the Consolidated Secured Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis as of the date of incurrence
thereof (but excluding from Unrestricted Cash in making such pro forma
calculation the Net Cash Proceeds of such Indebtedness), is not in excess of
3.25 to 1.00; provided that (x) immediately prior to and immediately after
giving effect to the incurrence of any Permitted Additional Junior Lien
Indebtedness under this Section 7.2(t), no Default or Event of Default shall
have occurred and be continuing and (y) the Borrower will, on the date of
incurrence of such Indebtedness in a principal amount in excess of $10,000,000,
deliver to the Administrative Agent a certificate of a Responsible Officer,
dated such date, confirming the satisfaction of the conditions set forth above
and attaching a reasonably detailed calculation of the Consolidated Secured
Leverage Ratio on a Pro Forma Basis as of the applicable date identifying the
Permitted Additional Junior Lien Indebtedness being incurred and specifying that
it is being incurred pursuant to this Section 7.2(t) and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(u) (i) Permitted Unsecured Indebtedness of any Loan Party so long as, at the
time of incurrence of such Permitted Unsecured Indebtedness, the Consolidated
Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis as of the date of incurrence thereof (but excluding from Unrestricted Cash
in making such pro forma calculation the Net Cash Proceeds of such
Indebtedness), is not in excess of 3.75 to 1.00; provided that (x) immediately
prior to and immediately after giving effect to the incurrence of any Permitted
Unsecured Indebtedness under this Section 7.2(u), no Default or Event of Default
shall have occurred and be continuing and (y) the Borrower will, on the date of
incurrence of such Indebtedness in a principal amount in excess of $10,000,000,
deliver to the Administrative Agent a certificate of a Responsible Officer,
dated such date, confirming the satisfaction of the conditions set forth above
and attaching a reasonably detailed calculation of the Consolidated Leverage
Ratio on a Pro Forma Basis as of the applicable date identifying the Permitted
Unsecured Indebtedness being incurred and specifying that it is being incurred
pursuant to this Section 7.2(u) and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(v) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
out of any Permitted Receivables Facility;

(w) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed at any time outstanding the greater of
(i) $100,000,000 and (ii) 4.00% of Consolidated Total Assets (as of the date
incurred); provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(w),
together with the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties outstanding under Section 7.2(o) and the aggregate
amount of outstanding Guarantee Obligations incurred by Loan Parties of the
obligations of Restricted Subsidiaries that are not Loan Parties pursuant to
clause (ii)(y) of the proviso to Section 7.2(d), shall not exceed the
Non-Guarantor Debt Basket (as of the date of incurrence of Indebtedness pursuant
to this Section 7.2(w)); and

(x) Indebtedness of any Loan Party in an aggregate principal amount not to
exceed the Net Cash Proceeds (Not Otherwise Applied) received after the Second
Amendment Effective Date and on or prior to such date from any issuance of
Qualified Capital Stock by the Borrower (other than any such issuance to a Group
Member);

provided that notwithstanding anything to the contrary in this Section 7.2, no
Loan Party shall have any Guarantee Obligations in respect of Indebtedness of a
Restricted Subsidiary incurred pursuant to Section 7.2(s).

 

87



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the Borrower may, in
its sole discretion, divide or classify or later divide, classify or reclassify
all or a portion of such item of Indebtedness in a manner that complies with
this Section 7.2 and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that all
Indebtedness outstanding under the Loan Documents and the Term Loan Credit
Agreement and, in each case, any Permitted Refinancing thereof, will at all
times be deemed to be outstanding in reliance only on the exception in
Section 7.2(a) and Section 7.2(b), respectively.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, supplier and other trade
contracts (other than for borrowed money), leases, statutory obligations (other
than for borrowed money), leases, statutory obligations (other than any such
obligation imposed pursuant to Section 430(k) of the Code or Sections 303(k) or
4068 of ERISA), surety and appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(f) Liens in existence on the Second Amendment Effective Date listed on Schedule
7.3(f), securing Indebtedness permitted by Section 7.2(e); provided that no such
Lien is spread to cover any additional property after the Second Amendment
Effective Date and that the amount of Indebtedness secured thereby is not
increased (other than, in the case of Permitted Refinancing Indebtedness, by any
Additional Permitted Amount);

(g) Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(f) to finance the acquisition of fixed or capital assets (and any
Permitted Refinancing Indebtedness in respect thereof); provided that (i) such
Liens shall be created within 180 days of the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and the proceeds and products
thereof and (iii) the amount of Indebtedness secured thereby is not increased;
provided further that in the event that purchase money obligations are owed to
any Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

 

88



--------------------------------------------------------------------------------

(h) (i) Liens on the Collateral created pursuant to the Security Documents (or
any ABL Security Documents (as defined in the Intercreditor Agreement)), (ii)
Liens on cash granted in favor of any Lenders and/or the Issuing Lender created
as a result of any requirement to provide cash collateral pursuant to this
Agreement and (iii) subject to the Intercreditor Agreement, Liens on the
Collateral created pursuant to the Term Loan Security Documents (or any Term
Loan Security Documents (as defined in the Intercreditor Agreement));

(i) any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;

(j) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement relating to a Permitted Acquisition;

(k) Liens in favor of any Loan Party so long as (in the case of any Lien granted
by a Loan Party) such Liens are junior to the Liens created pursuant to the
Security Documents;

(l) Liens arising from filing Uniform Commercial Code or personal property
security financing statements (or substantially equivalent filings outside of
the United States) regarding leases;

(m) any option or other agreement to purchase any asset of any Group Member, the
purchase, sale or other disposition of which is not prohibited by Section 7.5;

(n) Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default;

(o) Liens on property (including Capital Stock) existing at the time of the
permitted acquisition of such property by any Group Member to the extent the
Liens on such assets secure Indebtedness permitted by Section 7.2(o) or other
obligations permitted by this Agreement; provided that such Liens attach at all
times only to the same assets or category of assets that such Liens (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) attached to, and secure only the same Indebtedness or
obligations (or any Permitted Refinancing Indebtedness in respect thereof
permitted by Section 7.2(o)) that such Liens secured, immediately prior to such
permitted acquisition; provided further that after giving effect to any such
permitted acquisition and such Indebtedness or other obligations, the
Consolidated Secured Leverage Ratio for the Applicable Reference Period,
calculated on a Pro Forma Basis, is not in excess of 2.50 to 1.00;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any other
Restricted Subsidiary in the ordinary course of business and permitted by this
Agreement;

(q) non-exclusive licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(r) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(t) Liens on premium refunds granted in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;

(u) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Restricted Subsidiary in excess of
those required by applicable banking regulations;

(v) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.7 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to dispose of any property in a Disposition permitted by Section 7.5,
in each case, solely to the extent such Investment or Disposition, as the case
may be, would have been permitted on the date of the creation of such Lien;

(w) Liens of any Restricted Subsidiary that is not a Loan Party securing
Indebtedness incurred pursuant to Section 7.2(s);

(x) Liens on the Collateral securing the Permitted Additional Junior Lien
Indebtedness or any Permitted Refinancing Indebtedness in respect thereof;
provided that the Liens on the Collateral securing the Permitted Additional
Junior Lien Indebtedness or any such Permitted Refinancing Indebtedness shall be
(i) junior, with respect to the ABL Priority Collateral, to the Liens on the
Collateral securing the Obligations and (ii) subject to the Intercreditor
Agreement or such other intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent;

(y) Liens that arise or may be deemed to arise from any Permitted Receivables
Facility that extend only to the accounts receivable subject thereto; and

(z) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$50,000,000 at any one time.

For purposes of determining compliance with this Section 7.3, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria for more than one of the categories of Liens described in clauses
(a) through (z) above, the Borrower may, in its sole discretion, divide or
classify or later divide, classify or reclassify all or a portion of such Lien
in a manner that complies with this Section 7.3 and will only be required to
include the amount and type of such Lien in one or more of the above clauses;
provided that all Liens securing Indebtedness outstanding under the Loan
Documents and the Term Loan Credit Agreement, and, in each case, any Permitted
Refinancing thereof, will at all times be deemed to be outstanding in reliance
only on the exception in Section 7.3(h).

 

90



--------------------------------------------------------------------------------

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary
(provided, that when any Subsidiary Guarantor is merging with or into another
Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing or
surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);

(b) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person (other than the Borrower) in order to effect an Investment
permitted pursuant to Section 7.7; provided that if such Restricted Subsidiary
is a Subsidiary Guarantor the continuing or surviving Person shall be a
Subsidiary Guarantor;

(c) any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(d) any Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
may (i) dispose of any or all or substantially all of its assets to any Group
Member (upon voluntary liquidation or otherwise) or (ii) liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interest of the Borrower and is not materially disadvantageous to
the Administrative Agent or the Lenders.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of surplus, outdated, obsolete or worn out property (other
than accounts receivable or inventory) in the ordinary course of business;

(b) Dispositions of inventory, cash and Cash Equivalents in the ordinary course
of business;

(c) Dispositions permitted by Section 7.4(c)(i) or Section 7.4(d)(i);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;

(e) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

(f) Dispositions of assets (including as a result of like-kind exchanges) to the
extent that (i) such assets are exchanged for credit (on a fair market value
basis) against the purchase price of similar or replacement assets or (ii) such
asset is Disposed of for fair market value and the proceeds of such Disposition
are promptly applied to the purchase price of similar or replacement assets;

 

91



--------------------------------------------------------------------------------

(g) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any Group Member;

(h) non-exclusive licenses or sublicenses of intellectual property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;

(i) the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material intellectual property or rights relating thereto
that the Borrower determines in its reasonable judgment to be desirable to the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

(j) licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary;

(k) Dispositions to any Group Member; provided that any such Disposition
involving a Restricted Subsidiary that is not a Subsidiary Guarantor shall be
made in compliance with Sections 7.7 and 7.9;

(l) (i) Dispositions of assets to the extent that such Disposition constitutes
an Investment referred to in and permitted by Section 7.7 (other than
Investments referred to in and permitted by Section 7.7(s)), (ii) Dispositions
of assets to the extent that such Disposition constitute a Restricted Payment
referred to in and permitted by Section 7.6 and (iii) Dispositions set forth on
Schedule 7.5(l);

(m) Dispositions by the Borrower or any of its Restricted Subsidiaries of
accounts receivable pursuant to any Permitted Receivables Facility; and

(n) other Dispositions of assets (including Capital Stock); provided that (i) if
the total fair market value of the assets subject to any such Disposition or
series of related Dispositions is in excess of $15,000,000, it shall be for fair
market value (determined as if such Disposition was consummated on an
arm’s-length basis) (provided that any such Disposition of Eligible Accounts or
Eligible Inventory shall be for fair market value, with fair market value being
in no event less than the value ascribed to such assets in the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 6.2(g)), (ii) at least 75% of the total consideration for any such
Disposition in excess of $15,000,000 received by the Borrower and its Restricted
Subsidiaries shall be in the form of cash or Cash Equivalents, (iii) no Default
or Event of Default then exists or would result from such Disposition (except if
such Disposition is made pursuant to an agreement entered into at a time when no
Default or Event of Default exists) and (iv) if any Eligible Inventory or
Eligible Accounts are sold pursuant to this Section 7.5(n) in any Disposition or
series of related Dispositions and the fair market value (determined as if such
Disposition was consummated on an arm’s-length basis) (provided that any such
Disposition of Eligible Accounts or Eligible Inventory shall be for fair market
value, with fair market value being in no event less than the value ascribed to
such assets in the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.2(g)) of such assets is in excess of
$10,000,000, the Borrower shall have delivered to the Administrative Agent a pro
forma Borrowing Base

 

92



--------------------------------------------------------------------------------

Certificate, modified to give effect to such Dispositions so that the
Administrative Agent may determine whether any prepayment is necessary to comply
with Section 2.11(a); provided, however, that for purposes of clause (ii) above,
the following shall be deemed to be cash: (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents received
in the conversion) within 365 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the
Borrower or any of its Restricted Subsidiaries in such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 7.5(n) that is at that time
outstanding, not to exceed $25,000,000 (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments ratably to its equity
holders (or if not ratably, on a basis more favorable to the Borrower and the
other Loan Parties);

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may purchase its common stock or common stock options
from present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments under this Section 7.6(b) after the Second
Amendment Effective Date (net of any proceeds received by the Borrower after the
Second Amendment Effective Date in connection with resales of any common stock
or common stock options so purchased) shall not exceed $5,000,000;

(c) the Borrower may declare and pay dividends with respect to its Capital Stock
payable solely in shares of Qualified Capital Stock;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock in the Borrower;

(e) the Borrower may acquire its Capital Stock upon the exercise of stock
options for such Capital Stock of the Borrower if such Capital Stock represents
a portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with the exercise of options by,
or the vesting of restricted Capital Stock held by, any current or former
director, officer or employee of any Group Member;

 

93



--------------------------------------------------------------------------------

(f) the Borrower may convert or exchange any of its Capital Stock for or into
Qualified Capital Stock;

(g) so long as no Specified Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Payments;
provided that either (i) after giving effect to such Restricted Payment as if it
occurred on the first day of the Pro Forma Period, Availability at all times
during the Pro Forma Period shall have been at least the greater of (x) 17.5% of
the Line Cap and (y) $24,500,000 or (ii) after giving effect to such Restricted
Payment (x) as if it occurred on the first day of the Pro Forma Period,
Availability at all times during the Pro Forma Period shall have been at least
the greater of (1) 12.5% of the Line Cap and (2) $17,500,000 and (y) the
Consolidated Fixed Charge Coverage Ratio for the Applicable Reference Period,
calculated on a Pro Forma Basis, shall be at least 1.00 to 1.00; and

(h) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date make
additional Restricted Payments in an aggregate amount, together with the
aggregate amount of Restricted Debt Payments made under Section 7.8(a)(iv) on or
prior to such date, not to exceed $15,000,000.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2 (other than any Guarantee
Obligations incurred by any Loan Party of obligations of a Restricted Subsidiary
that is not a Subsidiary Guarantor pursuant to Section 7.2(d), which Guarantee
Obligations shall solely be permitted to the extent permitted pursuant to
Section 7.7(g)(iii), Section 7.7(h) or Section 7.7(t));

(d) loans and advances to directors, officers and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $2,000,000 at any one time outstanding;

(e) the Acquisition;

(f) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries, other than current assets, made by any Group Member
with the proceeds of any Reinvestment Deferred Amount (as defined in the Term
Loan Credit Agreement as of the Closing Date);

(g) intercompany Investments (i) by any Group Member in any Loan Party, (ii) by
any Restricted Subsidiary that is not a Subsidiary Guarantor in any other
Restricted Subsidiary that is not a Subsidiary Guarantor and (iii) by any Group
Member in any Restricted Subsidiary; provided that (x) the aggregate amount of
Investments by Loan Parties pursuant to clause (iii) shall not exceed
$25,000,000 at any one time outstanding and (y) any such Investments in the form
of intercompany loans by any Loan Party to any Restricted Subsidiary that is not
a Subsidiary Guarantor shall be evidenced by notes that have been pledged to the
Administrative Agent for the benefit of the Secured Parties;

 

94



--------------------------------------------------------------------------------

(h) any Permitted Acquisition or other Investment; provided that (i) no
Specified Event of Default shall have occurred and be continuing or would result
therefrom and (ii) either (x) after giving effect to such Permitted Acquisition
or other Investment as if it occurred on the first day of the Pro Forma Period,
Availability at all times during the Pro Forma Period shall have been at least
the greater of (1) 17.5% of the Line Cap and (2) $24,500,000 or (y) after giving
effect to such Permitted Acquisition or other Investment (1) as if it occurred
on the first day of the Pro Forma Period, Availability at all times during the
Pro Forma Period shall have been at least the greater of (A) 12.5% of the Line
Cap and (B) $17,500,000 and (2) the Consolidated Fixed Charge Coverage Ratio for
the Applicable Reference Period, calculated on a Pro Forma Basis (whether or not
such Permitted Acquisition or other Investment is a Material Acquisition), shall
be at least 1.00 to 1.00;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;

(j) Investments acquired as a result of the purchase or other acquisition by any
Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation of such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition;

(k) Investments existing on the Second Amendment Effective Date and set forth on
Schedule 7.7(k) and any modification, refinancing, renewal, refunding,
replacement or extension thereof; provided that the amount of any Investment
permitted pursuant to this Section 7.7(k) is not increased from the amount of
such Investment on the Second Amendment Effective Date;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(m) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with any
Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(n) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(o) Investments made to effect the pledges and deposits described in, and
permitted under, Section 7.3(c) and (d);

(p) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Capital
Stock, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereto);

 

95



--------------------------------------------------------------------------------

(q) mergers and consolidations permitted under Section 7.4 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are Wholly
Owned Subsidiaries;

(r) [reserved];

(s) Investments in any Receivables Subsidiary made to effect any Permitted
Receivables Facility; and

(t) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost) not to exceed $15,000,000 during the term of
this Agreement.

7.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Junior Indebtedness (any of the foregoing, a “Restricted
Debt Payment”) other than:

(i) refinancings of Junior Indebtedness with the proceeds of Permitted
Refinancing Indebtedness permitted in respect thereof under Section 7.2;

(ii) payments of or in respect of Junior Indebtedness made solely with Qualified
Capital Stock or the conversion of any Junior Indebtedness into Qualified
Capital Stock;

(iii) prepayments of intercompany Junior Indebtedness permitted hereunder owed
by the Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary; provided that no prepayment of any Junior Indebtedness owed by any
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
permitted so long as a Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(iv) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Restricted Debt Payments in an aggregate amount not to
exceed, together with the aggregate amount of Restricted Payments made pursuant
to Section 7.6(h), $15,000,000 over the term of this Agreement;

(v) so long as no Specified Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Debt
Payments; provided that either (i) after giving effect to such Restricted Debt
Payment as if it occurred on the first day of the Pro Forma Period, Availability
at all times during the Pro Forma Period shall have been at least the greater of
(x) 17.5% of the Line Cap and (y) $24,500,000 or (ii) after giving effect to
such Restricted Debt Payment (x) as if it occurred on the first day of the Pro
Forma Period, Availability at all times during the Pro Forma Period shall have
been at least the greater of (1) 12.5% of the Line Cap and (2) $17,500,000 and
(y) the Consolidated Fixed Charge Coverage Ratio for the Applicable Reference
Period, calculated on a Pro Forma Basis, shall be at least 1.00 to 1.00.

Notwithstanding anything to the contrary contained in this Section 7.8(a), in no
event shall any payment in respect of Subordinated Indebtedness be permitted if
such payment is in violation of the subordination provisions of such
Subordinated Indebtedness.

 

96



--------------------------------------------------------------------------------

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Indebtedness (other than any such amendment, modification, waiver or
other change that would not materially and adversely affect the interests of the
Lenders).

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than (x) transactions between or among the Loan Parties and
(y) transactions between or among the Borrower and its Restricted Subsidiaries
consistent with past practices and made in the ordinary course of business)
unless such transaction is (a) otherwise permitted under this Agreement and
(b) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided that the foregoing restriction in
clause (b) shall not apply to (i) transactions permitted under Section 7.6; (ii)
the payment of customary directors’ fees and indemnification and reimbursement
of expenses to directors, officers or employees; (iii) any issuance of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s Board of Directors; (iv) employment
and severance arrangements entered into in the ordinary course of business
between the Borrower or any Restricted Subsidiary and any employee thereof and,
to the extent entered into after the Closing Date and providing an annual base
salary or severance payments in excess of $500,000, approved by the Borrower’s
Board of Directors; (v) intercompany transactions undertaken in good faith (as
certified by a Responsible Officer) for the purpose of improving the
consolidated tax efficiency of the Group Members, (vi) Investments permitted by
Section 7.7(d) and (vii) transactions disclosed in the Borrower’s SEC filings
made prior to the Closing Date.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, unless
(a) the Disposition of the property subject to such transaction is permitted by
Section 7.5 and the Borrower or the applicable Restricted Subsidiary would be
entitled to incur Liens with respect to such transaction pursuant to Section 7.3
and Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such transaction pursuant to Section 7.2 and (b) the Net Cash
Proceeds received by the applicable Group Member in connection with such
transaction are at least equal to the fair market value (as determined by the
board of directors of the Borrower or a member of the senior management of the
Borrower) of such property; provided that the aggregate amount of consideration
paid to the Group Members (and the aggregate principal amount of any
Attributable Indebtedness) in respect of transactions permitted under this
Section 7.10 shall not exceed $25,000,000.

7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Group Member has actual
exposure (other than those in respect of Capital Stock), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Group Member and (c) Swap Agreements in existence as of the Closing Date and
reflected in the Borrower’s filings with the SEC.

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than the Monday closest to December 31 or change the Borrower’s
method of determining fiscal quarters, in each case without the consent of the
Administrative Agent.

 

97



--------------------------------------------------------------------------------

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired to secure its obligations
under the Loan Documents to which it is a party other than (a) (i) this
Agreement, the other Loan Documents, the Term Loan Documents and the
documentation governing the Asia Facility, (ii) any agreement governing any
Indebtedness incurred pursuant to Section 7.2 to the extent such prohibition or
limitation is customary in agreements governing Indebtedness of such type and in
any event so long as such agreement is not more restrictive than the Loan
Documents and (iii) any agreement governing any Permitted Refinancing
Indebtedness in respect of the Loans, the Term Loans or Indebtedness incurred
pursuant to Section 7.2, in each case, with respect to this clause (iii), so
long as any such agreement is not more restrictive than the Loan Documents, the
Term Loan Documents or the documents governing the Indebtedness being
refinanced, as applicable, (b) any agreements governing any purchase money Liens
or Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) any agreement in effect at the time any Subsidiary becomes a
Restricted Subsidiary of the Borrower, so long as such prohibition or limitation
applies only to such Restricted Subsidiary (and, if applicable, its
Subsidiaries) and such agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower, as such agreement may
be amended, restated, supplemented, modified extended renewed or replaced, so
long as such amendment, restatement, supplement, modification, extension,
renewal or replacement does not expand in any material respect the scope of any
restriction contemplated by this Section 7.13 contained therein, (d) customary
provisions restricting assignments, subletting, sublicensing, pledging or other
transfers contained in leases, subleases, licenses or sublicenses, so long as
such restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be, (e) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or any assets pending such sale, provided that such
restrictions or conditions apply only to the Restricted Subsidiary or assets
that is to be sold and such sale is permitted hereunder and (f) customary
restrictions in the definitive documentation governing any Permitted Receivables
Facility, so long as such restrictions relate only to the accounts receivable
subject to such Permitted Receivables Facility and/or to distributions from any
Receivables Subsidiary.

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, any Group Member, (b) make loans or advances to, or other
Investments in, any Group Member or (c) transfer any of its assets to any Group
Member, except for (i) any encumbrances or restrictions existing under (A) this
Agreement, the other Loan Documents, the Term Loan Documents or the
documentation governing the Asia Facility, (B) any agreement governing
Indebtedness incurred pursuant to Section 7.2 so long as such encumbrance or
restriction is customary in agreements governing Indebtedness of such type and
is no more restrictive than the Loan Documents or (C) any agreement governing
Permitted Refinancing Indebtedness in respect of the Loans, any Term Loans or
any other Indebtedness incurred pursuant to Section 7.2, in each case so long as
any such agreement is not more restrictive than the Loan Documents, the Term
Loan Documents or the documents governing the Indebtedness being refinanced, as
applicable, (ii) any encumbrances or restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary, (iii) any encumbrance or restriction
applicable to a Restricted Subsidiary (and, if applicable, its Subsidiaries)
under any agreement of such Restricted Subsidiary in effect at the time such
Person becomes a Restricted Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary of the Borrower, as such agreement may be amended,
restated, supplemented, modified extended renewed or replaced, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement does not

 

98



--------------------------------------------------------------------------------

expand in any material respect the scope of any restriction contemplated by this
Section 7.14 contained therein, (iv) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be and (v) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder.

7.15 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Group Members
were engaged on the Closing Date (after giving effect to the Acquisition) or
that are reasonably related, ancillary or complementary thereto.

7.16 Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Restricted
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Acquisition Documentation except for any such amendment, supplement or
modification that (i) becomes effective after the Closing Date and (ii) could
not reasonably be expected to have a Material Adverse Effect.

7.17 Use of Proceeds. Request any Loan or Letter of Credit, and the Borrower
shall not use, and shall procure that its Restricted Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.13 of
the Guarantee and Collateral Agreement; or

 

99



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of (i) five Business Days if such breach
relates to the terms or provisions of Section 6.2(g) or Section 6.12 of this
Agreement or the terms or provisions of Sections 8.1 or 8.2 of the Guarantee and
Collateral Agreement and (ii) 30 days after notice to the Borrower from the
Administrative Agent or the Required Lenders if such breach relates to the terms
or provisions of any other Section or this Agreement or any other Loan Document;
or

(e) any Group Member shall (i) default in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Material Indebtedness was created; or (iii) default
in the observance or performance of any other agreement or condition relating to
any such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Material Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect; or

 

100



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) any of the Security Documents or the Intercreditor Agreement shall cease,
for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (and, for the avoidance of doubt, as
required by the Intercreditor Agreement), except (i) the release thereof as
provided in the applicable Loan Document or Section 10.14 or (ii) as a result of
the failure of the Administrative Agent (or its agent or bailee in accordance
with the Intercreditor Agreement) to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Guarantee and Collateral Agreement; or

(j) the guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k) the subordination provisions contained in any Subordinated Indebtedness with
an aggregate principal amount in excess of $50,000,000 shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert; or

(l) a Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the

 

101



--------------------------------------------------------------------------------

other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. No Agent nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s (respectively) own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, facsimile or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.

 

102



--------------------------------------------------------------------------------

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. (a) Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

(b) Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the

 

103



--------------------------------------------------------------------------------

Administrative Agent undertakes no obligation to update, correct or supplement
the Reports; (d) it will keep all Reports confidential and strictly for its
internal use and not share the Report with any Loan Party or any other Person
except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and severally indemnify, defend, and hold
the Administrative Agent and any such other Person preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including reasonable attorney fees) incurred by the
Administrative Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

9.7 Indemnification. The Lenders agree to severally indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become

 

104



--------------------------------------------------------------------------------

effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10 Arranger, Syndication Agent and Documentation Agent. None of the Arranger,
the Syndication Agent or the Documentation Agent shall have any duties or
responsibilities hereunder in their respective capacities as such.

9.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

105



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Subject to Section 2.16(b), neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 10.1 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
“Required Lenders” or “Supermajority Lenders” without the written consent of
each Lender or change any other provision of this Agreement or any other Loan
Document specifying the number or percentage of Lenders required to waive, amend
or otherwise modify any rights thereunder or make any determination or grant any
consent thereunder without the written consent of each Lender, (iv) consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (v) amend, modify or
waive any provision of Section 2.17 without the written consent of each Lender
adversely affected thereby; (vi) increase the advance rates set forth in the
definition of “Borrowing Base” or add new categories of eligible assets, without
the written consent of the Supermajority Lenders; (vii) modify eligibility
criteria, as such eligibility criteria are in effect on the Second Amendment
Effective Date (including adding new categories of eligible assets or
eliminating any category of the Reserves in effect on the Second Amendment
Effective Date; provided, however, that, for the avoidance of doubt,
notwithstanding anything in this Section 10.1 to the contrary, the
Administrative Agent may, in its Permitted Discretion and without the consent of
any other Lenders, eliminate any category of Reserve that was added after the
Second Amendment Effective Date by the Administrative Agent) in any manner that
has the effect of increasing the amounts available to be borrowed hereunder
without the written consent of the Supermajority Lenders; (viii) amend, modify
or

 

106



--------------------------------------------------------------------------------

waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent; (ix) [reserved]; or (x) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (ii) the
Loan Documents may be amended in accordance with Section 2.24.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
e-mail), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or e-mail
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:   

TTM Technologies, Inc.

200 East Sandpointe, Suite 400

Santa Ana, California 92707

   Attention: Todd Schull   

Facsimile: (714) 784-3712

E-mail: todd.schull@ttmtech.com

with a copy to:   

Polsinelli PC

100 S. Fourth Street, Suite 1000

St. Louis, Missouri 63102

Attention: Ruben Chuquimia

Facsimile: (314) 231-1776

E-mail: rchuquimia@Polsinelli.com

Administrative Agent:   

JPMorgan Chase Bank, N.A.

2200 Ross Ave., 9th Floor, TX 1-2921

Dallas, TX 75201

   Attention: Robby Cohenour    Facsimile: (214) 965-2594    E-mail:
robby.cohenour@jpmorgan.com

 

107



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arranger for all of their respective reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments and the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of one primary counsel to the Administrative Agent and the
Arranger and, if necessary, one local counsel in each applicable jurisdiction
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender, the Issuing Lender and
the Administrative Agent for all its costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including the fees,
disbursements and other charges of counsel to the Administrative Agent and the
Lenders and including all costs and expenses incurred during any workout,
restructuring or negotiations (it being understood that expenses reimbursed by
the Borrower under this Section 10.5 shall include costs and expenses incurred
in connection with (1) appraisals, environmental reviews and insurance reviews,
(2) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination and (3) forwarding loan proceeds, collecting checks
and other items of payment and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral);
provided that fees, disbursements and other charges of counsel set forth in this
clause (b) shall be limited to fees,

 

108



--------------------------------------------------------------------------------

disbursements and other charges of (i) one counsel to the Administrative Agent
and for the Lenders (taken together as a single group or client), (ii) if
necessary, one local counsel required in any relevant local jurisdiction (which
may include a single counsel acting in multiple jurisdictions) and applicable
special regulatory counsel, (iii) additional counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed) and
(iv) if representation of the Administrative Agent and/or all Lenders in such
matter by a single counsel would be inappropriate based on the advice of legal
counsel due to the existence of an actual or potential conflict of interest,
where the Lender affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Lender and, if necessary, one firm of local counsel in any relevant
local jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for such affected Lender and one firm of special
regulatory counsel for such affected Lender, (c) to pay, indemnify, and hold
each Lender, the Issuing Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other Taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Issuing Lender, the Arranger and each Agent, their respective affiliates, and
their respective officers, directors, employees, agents, advisors and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any claim, litigation, investigation or proceeding
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by the Borrower, its equity holders, affiliates or creditors or
any other Person, including any of the foregoing relating to the use of proceeds
of the Loans or Letters of Credit (including any refusal by the Issuing Lender
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees, disbursements and other charges
of legal counsel (limited to reasonable fees, disbursements and other charges of
one primary counsel for all Indemnitees, taken as a whole, and, if necessary,
one firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees,
taken as a whole, and one firm of special regulatory counsel for all
Indemnitees, taken as a whole (and, in the case of an actual or potential
conflict of interest, where an Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnitee and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for such affected Indemnitee
and one firm of special regulatory counsel for such affected Indemnitee)) in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (x) the bad faith, gross negligence or willful misconduct of such
Indemnitee (or any of its Affiliates, officers, directors, employees, agents,
advisors or controlling persons) or (y) a material breach in bad faith by such
Indemnitee of its obligations under the Loan Documents pursuant to a claim
initiated by the Borrower, and provided, further, that this Section 10.5(d)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim. Without limiting the foregoing, and
to the extent permitted by applicable law, the Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims,

 

109



--------------------------------------------------------------------------------

demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from (x) the gross negligence or willful misconduct of such
Indemnitee (or any of its Affiliates, officers, directors, employees, agents,
advisors or controlling persons) or (y) a material breach in bad faith by such
Indemnitee of its obligations under the Loan Documents pursuant to a claim
initiated by the Borrower. No Indemnitee shall be liable for any indirect,
special, exemplary, punitive or consequential damages in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. All amounts due under this Section 10.5 shall be payable not later than
10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to Todd Schull (Facsimile No.
(714) 784-3712), at the address of the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”), all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:

 

  (A)

the Borrower (such consent not to be unreasonably withheld), provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof;

 

  (B)

the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of its Commitment or Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

  (C)

the Issuing Lender (such consent not to be unreasonably withheld).

 

110



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

 

  (A)

except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

 

  (B)

(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

  (C)

the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

111



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing, to each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (ii) directly affects such Participant.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.22 with respect to any Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.18,
2.19 and 2.20 (subject to the requirements and limitations therein, including
the requirements under Section 2.19(f) (it being understood that the
documentation required under Section 2.19(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.18 or 2.19, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a

 

112



--------------------------------------------------------------------------------

register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

(e) [Reserved].

(f) The list of Disqualified Lenders (i) shall be made available to the Lenders
by posting on IntraLinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent. A Lender may provide the list of
Disqualified Lenders to any potential assignee or participant on a confidential
basis in accordance with Section 10.15 hereof for the purpose of verifying
whether such Person is a Disqualified Lender.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

113



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff (i) all amounts
so set-off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting

 

114



--------------------------------------------------------------------------------

in the Borough of Manhattan), and appellate courts from any thereof; provided,
that nothing contained herein or in any other Loan Document will prevent any
Lender or the Administrative Agent from bringing any action to enforce any award
or judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Loan Party in any other forum in which
jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

 

115



--------------------------------------------------------------------------------

10.14 Releases of Guarantees and Liens. (a) Upon any sale, transfer or other
Disposition by any Loan Party (other than any such sale, transfer or other
Disposition to another Loan Party) of any Collateral in a transaction permitted
by this Agreement, upon the pledge by any Loan Party (other than any such pledge
in favor of another Loan Party) of any Collateral constituting accounts
receivable in connection with a Receivables Purchase Facility that constitutes a
Permitted Receivables Facility (so long as such pledge is permitted by this
Agreement), or upon the effectiveness of any written consent to the release of
the security interest in any Collateral created under any Security Document
pursuant to Section 10.1, the security interests in such Collateral created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this clause (a), the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
release.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than indemnification or
reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 for
which the Borrower has not been notified and contingent indemnification
obligations, Banking Services Obligations and Secured Swap Obligations) shall
have been paid in full and the Commitments have been terminated and no Letters
of Credit shall be outstanding (other than Letters of Credit cash collateralized
or otherwise backstopped in a manner satisfactory to the applicable Issuing
Lender and the Administrative Agent), the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. In connection with any termination or release pursuant to this
clause (b), the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraphs (a) or (b) above.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (j) to data service providers (including league table providers) that
serve the lending industry to the extent such information is of the type
customarily provided to such providers or (k) if agreed by the Borrower in its
sole discretion, to any other Person.

 

116



--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

The Borrower represents and warrants that it and its Subsidiaries either
(i) have no registered or publicly traded securities outstanding, or (ii) files
its financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities. For the avoidance of
doubt, the Projections and monthly financial statements provided pursuant to
Section 6.1(c) shall not be posted to Public-Siders.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
Public-Siders. If any Borrower Materials are designated by the Loan Parties as
“PRIVATE”, such Borrower Materials will not be made available to that portion of
the Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Borrower, its
Subsidiaries or their securities for purposes of federal and state securities
laws. The Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PRIVATE” or “CONFIDENTIAL” as not containing any material
non-public information with respect to the Borrower, its Subsidiaries or their
securities for purposes of federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

117



--------------------------------------------------------------------------------

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.18 Intercreditor Agreement. Each Lender hereby authorizes and directs the
Administrative Agent (a) to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders, and each Lender agrees to be
bound by the terms of the Intercreditor Agreement and (b) to enter into any
other intercreditor agreement reasonably satisfactory to the Administrative
Agent on its behalf, perform such intercreditor agreement on its behalf and take
any actions thereunder as determined by the Administrative Agent to be necessary
or advisable to protect the interests of the Lenders, and each Lender agrees to
be bound by the terms of such intercreditor agreement. Each Lender acknowledges
that the Intercreditor Agreement governs, among other things, Lien priorities
and rights of the Lenders and the Term Loan Secured Parties (as defined in the
Intercreditor Agreement) with respect to the Collateral, including the Term Loan
Priority Collateral.

10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.20 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for hedging
agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

118



--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

10.21 No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Second Amendment shall extinguish the obligations
outstanding under the Security Documents or the other Loan Documents or
discharge or release the lien or priority of the Security Documents. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Security Documents or the other Loan Documents
or instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith. Nothing implied in this Agreement, the Second Amendment, the Security
Documents, the other Loan Documents or in any other document contemplated hereby
or thereby shall be construed as a release or other discharge of any of the
Borrower or any other Loan Party from any of its obligations and liabilities as
a “Borrower,” “Guarantor,” “Loan Party,” or “Grantor” under the Second
Amendment, this Agreement, the Security Documents or any other Loan Document.
Each of this Agreement and the Security Documents shall remain in full force and
effect, until (as applicable) and except to any extent modified hereby or in
connection herewith.

 

119



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

Pursuant to Section 3(d) of the Second Amendment, dated as of June 3, 2019 (the
“Amendment”), to the ABL Credit Agreement, dated as of May 31, 2015 (the “Credit
Agreement” and the Credit Agreement, as amended by the First Amendment, dated as
of September 27, 2016 and the Amendment, the “Amended Credit Agreement”; terms
defined in the Amended Credit Agreement being used herein as therein defined),
among TTM Technologies, Inc. (the “Borrower”), the Lenders party thereto,
certain other parties and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), the undersigned [INSERT TITLE OF
OFFICER] of the Borrower, in such capacity and not in an individual capacity,
hereby certifies as follows:

Each of the representations and warranties made by any Loan Party in or pursuant
to the Amendment, the Amended Credit Agreement and the other Loan Documents is
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the date hereof, except to the extent expressly made
as of an earlier date, in which case such representations and warranties shall
have been so true and correct as of such earlier date.

No Default or Event of Default has occurred and is continuing on the date hereof
immediately prior to and immediately after giving effect to the Amendment.

Daniel J. Weber is the duly elected and qualified Corporate Secretary of the
Borrower and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned Corporate Secretary of the Borrower, in such capacity and not in
an individual capacity, certifies as follows:

 

  1.

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Borrower, nor has any other event occurred adversely
affecting or threatening the continued corporate existence of the Borrower.

 

  2.

The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

Attached hereto as Annex 1 is a true and complete copy of (a) resolutions of the
Board of Directors of the Borrower adopted by unanimous written consent on
                , 2019, and certified as of the date hereof by Borrower’s
secretary as being in full force and effect; such resolutions and actions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect and are the only corporate proceedings of the
Borrower now in force relating to or affecting the matters referred to therein
(other than resolutions attached to officer’s certificates that were previously
delivered by the Borrower in connection with the Credit Agreement).

Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Borrower as in effect on the date hereof.

Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Borrower as in effect on the date hereof.